Exhibit 10.1

 
10,000,000 Shares
 
Discovery Laboratories, Inc.
 
Common Stock
 
PLACEMENT AGENCY AGREEMENT
 
 
December 7, 2007


JEFFERIES & COMPANY, INC.
c/o Jefferies & Company, Inc.
520 Madison Avenue
New York, New York 10022
 
Ladies and Gentlemen:
 
Introductory. Discovery Laboratories, Inc., a Delaware corporation (the
“Company”), proposes to issue and sell an aggregate of 10,000,000 shares (the
“Offered Shares”) of its common stock, par value $0.001 per share (the
“Shares”), pursuant to the terms of the Subscription Agreements in the form of
Exhibit G attached hereto (the “Subscription Agreements”) entered into with the
purchasers identified therein (each a “Purchaser” and collectively, the
“Purchasers”). The Company hereby confirms its agreement with Jefferies &
Company, Inc. to act as Placement Agent (the “Placement Agent”) in accordance
with the terms and conditions of this Placement Agency Agreement (this
“Agreement”).
 
The Company has prepared and filed with the Securities and Exchange Commission
(the “Commission”) a shelf registration statement on Form S-3 (File
No. 333-128929), which contains a form of prospectus (the “Base Prospectus”) to
be used in connection with the public offering and sale of the Offered Shares.
Such registration statement, as amended, including the financial statements,
exhibits and schedules thereto, in the form in which it was declared effective
by the Commission under the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder (collectively, the “Securities Act”),
including all documents incorporated or deemed to be incorporated by reference
therein and any information deemed to be a part thereof at the time of
effectiveness pursuant to Rule 430B under the Securities Act or the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder (collectively, the “Exchange Act”), is called the “Registration
Statement.” Any registration statement filed by the Company pursuant to Rule
462(b) under the Securities Act that relates to the Registration Statement is
called the “Rule 462(b) Registration Statement,” and from and after the date and
time of filing of the Rule 462(b) Registration Statement the term “Registration
Statement” shall include the Rule 462(b) Registration Statement. Such
prospectus, in the form first used to confirm sales of the Offered Shares, is
called the “Prospectus.” As used herein,“Applicable Time” is 6:00 a.m. (New York
time) on December 7, 2007. As used herein, “free writing prospectus” has the
meaning set forth in Rule 405 under the Securities Act, and “Time of Sale
Prospectus” means the preliminary prospectus, as amended or supplemented
immediately prior to the Applicable Time, together with the free writing
prospectuses, if any, identified in Schedule A hereto, and each “road show” (as
defined in Rule 433 under the Securities Act), if any, related to the offering
of the Offered Shares contemplated hereby that is a “written communication” (as
defined in Rule 405 under the Securities Act) (each such road show, a “Road
Show”). As used herein, the terms “Registration Statement,”“Rule 462(b)
Registration Statement”, “preliminary prospectus,” “Time of Sale Prospectus” and
“Prospectus” shall include the documents incorporated and deemed to be
incorporated by reference therein. All references in this Agreement to financial
statements and schedules and other information which are “contained,” “included”
or “stated” in the Registration Statement, the Rule 462(b) Registration
Statement, any preliminary prospectus, the Time of Sale Prospectus or the
Prospectus (and all other references of like import) shall be deemed to mean and
include all such financial statements and schedules and other information which
is or is deemed to be incorporated by reference in the Registration Statement or
the Prospectus, as the case may be; and all references in this Agreement to
amendments or supplements to the Registration Statement, the Rule 462(b)
Registration Statement, any preliminary prospectus, the Time of Sale Prospectus
or the Prospectus, as the case may be, and all references in this Agreement to
amendments or supplements to the Registration Statement, the Rule 462(b)
Registration Statement, any preliminary prospectus, the Time of Sale Prospectus
or the Prospectus shall be deemed to mean and include the filing of any document
under the Exchange Act which is or is deemed to be incorporated by reference in
the Registration Statement, the Rule 462(b) Registration Statement, any
preliminary prospectus, the Base Prospectus, the Time of Sale Prospectus or the
Prospectus, as the case may be. All references in this Agreement to (i) the
Registration Statement, the 462(b) Registration Statement, any preliminary
prospectus, or the Prospectus, or any amendments or supplements to any of the
foregoing, shall include any copy thereof filed with the Commission pursuant to
its Electronic Data Gathering, Analysis and Retrieval System (“EDGAR”) and
(ii) the Prospectus shall be deemed to include the “electronic Prospectus”
provided for use in connection with the offering of the Offered Shares as
contemplated by Section 4(n) of this Agreement.
 

--------------------------------------------------------------------------------


 
In the event that the Company has only one subsidiary, then all references
herein to “subsidiaries” of the Company shall be deemed to refer to such single
subsidiary, mutatis mutandis.
 
The Company hereby confirms its agreement as follows:
 
Section 1.  Agreement to Act As Placement Agent; Placement of Securities.
 
On the basis of the representations, warranties and agreements of the Company
herein contained, and subject to all the terms and conditions of this Agreement:
 
(a) The Company hereby authorizes the Placement Agent to act as its exclusive
agent to solicit offers for the purchase of all or part of the Offered Shares
from the Company in connection with the proposed offering of the Offered Shares
(the ‘‘Offering’’). Until the Closing Date (as hereinafter defined) or earlier
upon termination of this Agreement (as hereinafter provided), the Company shall
not, without the prior written consent of the Placement Agent, solicit or accept
offers to purchase Offered Shares otherwise than through the Placement Agent.
 
(b) The Placement Agent agrees, as agent of the Company, to use its best efforts
to solicit offers to purchase the Offered Shares from the Company. The Placement
Agent shall use commercially reasonable efforts to assist the Company in
obtaining performance by each Purchaser whose offer to purchase Offered Shares
has been solicited by the Placement Agent and accepted by the Company, but the
Placement Agent shall not, except as otherwise provided in this Agreement, be
obligated to disclose the identity of any potential purchaser or have any
liability to the Company in the event any such purchase is not consummated for
any reason. Under no circumstances will the Placement Agent be obligated to
underwrite or purchase any Offered Shares for its own account and, in soliciting
purchases of Offered Shares, the Placement Agent shall act solely as the
Company’s agent and not as principal. Notwithstanding the foregoing and except
as otherwise provided in Section 1(b), it is understood and agreed that the
Placement Agent (or its affiliates) may, solely at its discretion and without
any obligation to do so, purchase Offered Shares as principal.
 
2

--------------------------------------------------------------------------------


 
(c) Subject to the provisions of this Section 1, offers for the purchase of
Offered Shares may be solicited by the Placement Agent as agent for the Company
at such times and in such amounts as the Placement Agent deems advisable. The
Placement Agent shall communicate to the Company, orally or in writing, each
reasonable offer to purchase Offered Shares received by it as agent of the
Company. The Company shall have the sole right to accept offers to purchase the
Offered Shares and may reject any such offer, in whole or in part. The Placement
Agent shall have the right, in its discretion reasonably exercised, without
notice to the Company, to reject any offer to purchase Offered Shares received
by it, in whole or in part, and any such rejection shall not be deemed a breach
of its agreement contained herein.
 
(d) The Offered Shares are being sold to the Purchasers at a price of $2.50 per
Offered Share. The purchases of the Offered Shares by the Purchasers shall be
evidenced by the execution of Subscription Agreements by each of the Purchasers
and the Company.
 
(e) As compensation for services rendered, on the Closing Date, the Company
shall pay to the Placement Agent by wire transfer of immediately available funds
to an account or accounts designated by the Placement Agent, an aggregate amount
equal to five percent (5%) of the gross proceeds received by the Company from
the sale of the Offered Shares on such Closing Date.
 
(f) No Offered Shares which the Company has agreed to sell pursuant to this
Agreement shall be deemed to have been purchased and paid for, or sold by the
Company, until such Offered Shares shall have been delivered to the Purchaser
thereof against payment by such Purchaser. If the Company shall default in its
obligations to deliver Offered Shares to a Purchaser whose offer it has
accepted, the Company shall indemnify and hold the Placement Agent harmless
against any loss, claim, damage or expense arising from or as a result of such
default by the Company in accordance with the procedures set forth in Section 9
herein.
 
Section 2.  Representations and Warranties of the Company.
 
The Company hereby represents and warrants, as of the date of this Agreement and
as of the Closing Date (as hereinafter defined), and covenants as follows:
 
(a) Compliance with Registration Requirements. The Registration Statement and
any Rule 462(b) Registration Statement have been declared effective by the
Commission under the Securities Act. The Company has complied to the
Commission’s satisfaction with all requests of the Commission for additional or
supplemental information. No stop order suspending the effectiveness of the
Registration Statement or any Rule 462(b) Registration Statement is in effect
and no proceedings for such purpose have been instituted or are pending or, to
the best knowledge of the Company, are contemplated or threatened by the
Commission.
 
Each preliminary prospectus and the Prospectus when filed complied in all
material respects with the Securities Act and, if filed by electronic
transmission pursuant to EDGAR (except as may be permitted by Regulation S-T
under the Securities Act), was identical to the copy thereof delivered to the
Placement Agent for use in connection with the offer and sale of the Offered
Shares. Each of the Registration Statement, any Rule 462(b) Registration
Statement and any post-effective amendment thereto, at the time it became
effective and at all subsequent times, complied and will comply through the
completion of the distribution of the Offered Shares in all material respects
with the Securities Act and did not and will not through the completion of the
distribution of the Offered Shares contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading. As of the Applicable Time, the
Time of Sale Prospectus did not, and at the time of sale of the Offered Shares
and at the Closing Date (as defined in Section 3), the Time of Sale Prospectus,
as then amended or supplemented by the Company, if applicable, will not, contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. The Prospectus, as amended or
supplemented, as of its date and at all subsequent times through the completion
of the distribution of the Offered Shares, did not and will not contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The representations and warranties set
forth in the three immediately preceding sentences do not apply to statements in
or omissions from the Registration Statement, any Rule 462(b) Registration
Statement, or any post-effective amendment thereto, or the Prospectus or the
Time of Sale Prospectus, or any amendments or supplements thereto, made in
reliance upon and in conformity with information relating to the Placement Agent
furnished to the Company in writing by the Placement Agent expressly for use
therein, it being understood and agreed that the only such information furnished
by the Placement Agent to the Company consists of the information described in
Section 9(b) below. There are no contracts or other documents required to be
described in the Time of Sale Prospectus or the Prospectus or to be filed as
exhibits to the Registration Statement which have not been described or filed as
required.
 
3

--------------------------------------------------------------------------------


 
The Company is not an “ineligible issuer” in connection with the offering of the
Offered Shares pursuant to Rules 164, 405 and 433 under the Securities Act. Any
free writing prospectus that the Company is required to file pursuant to Rule
433(d) under the Securities Act has been, or will be, filed with the Commission
in accordance with the requirements of the Securities Act. Each free writing
prospectus that the Company has filed, or is required to file, pursuant to Rule
433(d) under the Securities Act or that was prepared by or on behalf of or used
or referred to by the Company complies or will comply through the completion of
the distribution of the Offered Shares in all material respects with the
requirements of Rule 433 under the Securities Act including timely filing with
the Commission or retention where required and legending, and each such free
writing prospectus, as of its issue date and at all subsequent times through the
completion of the public offer and sale of the Offered Shares did not, does not
and will not through the completion of the distribution of the Offered Shares
include any information that conflicted, conflicts with or will through the
completion of the distribution of the Offered Shares conflict with the
information contained in the Registration Statement, the Prospectus or any
preliminary prospectus, including any document incorporated by reference
therein. Except for the free writing prospectuses, if any, identified in
Schedule A hereto, furnished to the Placement Agent before first use, the
Company has not prepared, used or referred to, and will not, without your prior
consent not to be unreasonably withheld, prepare, use or refer to, any free
writing prospectus.
 
4

--------------------------------------------------------------------------------


 
(b) Offering Materials Furnished to Placement Agent. The Company has delivered
to the Placement Agent one complete copy of the Registration Statement, each
amendment thereto and any Rule 462(b) Registration Statement and of each consent
and certificate of experts filed as a part thereof, and conformed copies of the
Registration Statement, each amendment thereto and any Rule 462(b) Registration
Statement (without exhibits) and preliminary prospectuses, the Time of Sale
Prospectus, the Prospectus, as amended or supplemented, and any free writing
prospectus reviewed and consented to by the Placement Agent, in such quantities
and at such places as the Placement Agent has reasonably requested.
 
(c) Distribution of Offering Material By the Company. The Company has not
distributed and will not distribute, prior to the completion of the distribution
of the Offered Shares, any offering material in connection with the offering and
sale of the Offered Shares other than a preliminary prospectus, the Time of Sale
Prospectus, the Prospectus, any free writing prospectus reviewed and consented
to by the Placement Agent, or the Registration Statement.
 
(d) The Placement Agency Agreement. Each of this Agreement, the Subscription
Agreements and that certain Escrow Agreement (the “Escrow Agreement”) dated as
of the date hereof has been duly authorized, executed and delivered by, and is a
valid and binding agreement of, the Company, enforceable in accordance with its
terms, except as rights to indemnification hereunder may be limited by
applicable law and except as the enforcement hereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles.
 
(e) Authorization of the Offered Shares. The Offered Shares have been duly
authorized for issuance and sale pursuant to this Agreement and, when issued and
delivered by the Company pursuant to this Agreement, will be validly issued,
fully paid and nonassessable, and the issuance and sale of the Offered Shares is
not subject to any preemptive rights, rights of first refusal or other similar
rights to subscribe for or purchase the Offered Shares.
 
(f) No Applicable Registration or Other Similar Rights. There are no persons
with registration or other similar rights to have any equity or debt securities
registered for sale under the Registration Statement or included in the offering
contemplated by this Agreement.
 
5

--------------------------------------------------------------------------------


 
(g) No Material Adverse Change. Except as otherwise disclosed in the Time of
Sale Prospectus, subsequent to the respective dates as of which information is
given in Time of Sale Prospectus: (i)  there has been no material adverse
change, or any development that could reasonably be expected to result in a
material adverse change, in the condition, financial or otherwise, or in the
earnings, business, operations or prospects, whether or not arising from
transactions in the ordinary course of business, of the Company and its
subsidiaries, considered as one entity (any such change is called a “Material
Adverse Change”); (ii) the Company and its subsidiaries, considered as one
entity, have not incurred any material liability or obligation, indirect, direct
or contingent, not in the ordinary course of business nor entered into any
material transaction or agreement not in the ordinary course of business; and
(iii) there has been no dividend or distribution of any kind declared, paid or
made by the Company or, except for dividends paid to the Company or other
subsidiaries, any of its subsidiaries on any class of capital stock or
repurchase or redemption by the Company or any of its subsidiaries of any class
of capital stock.
 
(h) Independent Accountants. Ernst & Young LLP, who have expressed their opinion
with respect to the financial statements (which term as used in this Agreement
includes the related notes thereto) and supporting schedules filed with the
Commission as a part of the Registration Statement and included in the
Prospectus and Time of Sale Prospectus (each, an “Applicable Prospectus” and
collectively, the “Applicable Prospectuses”), are (i) independent public or
certified public accountants as required by the Securities Act and the Exchange
Act, and (ii) a registered public accounting firm as defined by the Public
Company Accounting Oversight Board (the “PCAOB”).
 
(i) Preparation of the Financial Statements. The financial statements filed with
the Commission as a part of the Registration Statement and included in the Time
of Sale Prospectus and the Prospectus present fairly the consolidated financial
position of the Company and its subsidiaries as of and at the dates indicated
and the results of their operations and cash flows for the periods specified.
The supporting schedules included in the Registration Statement present fairly
the information required to be stated therein. Such financial statements and
supporting schedules have been prepared in conformity with generally accepted
accounting principles as applied in the United States applied on a consistent
basis throughout the periods involved, except as may be expressly stated in the
related notes thereto. No other financial statements or supporting schedules are
required to be included in the Registration Statement or any Applicable
Prospectus. No person who has been suspended or barred from being associated
with a registered public accounting firm, or who has failed to comply with any
sanction pursuant to Rule 5300 promulgated by the PCAOB, has participated in or
otherwise aided the preparation of, or audited, the financial statements,
supporting schedules or other financial data filed with the Commission as a part
of the Registration Statement and included in any Applicable Prospectus. The
Company’s ratios of earnings to fixed charges set forth in the Prospectus under
the caption “Ratio of Earnings to Fixed Charges” and in Exhibit 12 to the
Registration Statement have been calculated in compliance with Item 503(d) of
Regulation S-K under the Securities Act.
 
(j) Company’s Accounting System. The Company and each of its subsidiaries make
and keep accurate books and records and maintain a system of internal accounting
controls sufficient to provide reasonable assurance that: (i) transactions are
executed in accordance with management’s general or specific authorization;
(ii)  transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles as
applied in the United States and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences. There has not been and is no material
weakness in the Company’s internal control over financial reporting (whether or
not remediated) and since December 31, 2006, there has been no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.
 
6

--------------------------------------------------------------------------------


 
(k) Incorporation and Good Standing of the Company and its Subsidiaries. Each of
the Company and its subsidiaries has been duly incorporated or organized, as the
case may be, and is validly existing as a corporation, partnership or limited
liability company, as applicable, in good standing under the laws of the
jurisdiction of its incorporation or organization and has the power and
authority (corporate or other) to own, lease and operate its properties and to
conduct its business as described in each Applicable Prospectus and, in the case
of the Company, to enter into and perform its obligations under this Agreement.
Each of the Company and each subsidiary is duly qualified as a foreign
corporation, partnership or limited liability company, as applicable, to
transact business and is in good standing in the State of Pennsylvania and each
other jurisdiction in which such qualification is required, whether by reason of
the ownership or leasing of property or the conduct of business. All of the
issued and outstanding capital stock or other equity or ownership interests of
each subsidiary have been duly authorized and validly issued, are fully paid and
nonassessable and are owned by the Company, directly or through subsidiaries,
free and clear of any security interest, mortgage, pledge, lien, encumbrance or
adverse claim. The Company does not own or control, directly or indirectly, any
corporation, association or other entity other than (i) the subsidiaries listed
in Exhibit 21 to the Company’s Annual Report on Form 10-K for the fiscal year
ended December 31, 2006 and (ii) such other entities omitted from Exhibit 21
which, when such omitted entities are considered in the aggregate as a single
subsidiary, would not constitute a “significant subsidiary” within the meaning
of Rule 1-02(w) of Regulation S-X. 
 
(l) Capitalization and Other Capital Stock Matters. The authorized, issued and
outstanding capital stock of the Company is as set forth in each Applicable
Prospectus under the caption “Capitalization” (other than for subsequent
issuances, if any, pursuant to employee benefit plans described in the Time of
Sale Prospectus or upon the exercise of outstanding options or warrants
described in each Applicable Prospectus). The Shares (including the Offered
Shares) conform in all material respects to the description thereof contained in
the Time of Sale Prospectus. All of the issued and outstanding Shares have been
duly authorized and validly issued, are fully paid and nonassessable and have
been issued in compliance with federal and state securities laws. None of the
outstanding Shares was issued in violation of any preemptive rights, rights of
first refusal or other similar rights to subscribe for or purchase securities of
the Company. There are no authorized or outstanding options, warrants,
preemptive rights, rights of first refusal or other rights to purchase, or
equity or debt securities convertible into or exchangeable or exercisable for,
any capital stock of the Company or any of its subsidiaries other than those
accurately described in each Applicable Prospectus. The description of the
Company’s stock option, stock bonus and other stock plans or arrangements, and
the options or other rights granted thereunder, set forth in each Applicable
Prospectus accurately and fairly presents the information required to be shown
with respect to such plans, arrangements, options and rights. Except as
described in the Prospectus, the Company has not sold or issued any Shares
during the six-month period preceding the date of the Prospectus, including any
sales pursuant to Rule 144A under, or Regulations D or S of, the Securities Act
other than Shares issued pursuant to employee benefit plans, qualified stock
options plans or other employee compensation plans or pursuant to outstanding
options, rights or warrants.
 
7

--------------------------------------------------------------------------------


 
(m) Stock Exchange Listing. The Shares are registered pursuant to Section 12(b)
of the Exchange Act and are listed on the Nasdaq Global Market, and the Company
has taken no action designed to, or likely to have the effect of, terminating
the registration of the Shares under the Exchange Act or delisting the Shares
from the Nasdaq Global Market, nor has the Company received any notification or
have any reason to believe that it will or is reasonably likely to receive a
notification that the Commission or the Nasdaq Global Market is contemplating
terminating such registration or listing, including without limitation for any
violation of Nasdaq Marketplace Rule 4350(i)(1)(D) in connection with this
Offering or otherwise. 
 
(n) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its subsidiaries is in
violation of its charter or by-laws, partnership agreement or operating
agreement or similar organizational document, as applicable, or is in default
(or, with the giving of notice or lapse of time, would be in default)
(“Default”) under any indenture, mortgage, loan or credit agreement, note,
contract, franchise, lease or other instrument to which the Company or any of
its subsidiaries is a party or by which it or any of them may be bound
(including, without limitation, any credit agreement, indenture, pledge
agreement, security agreement or other instrument or agreement evidencing,
guaranteeing, securing or relating to indebtedness of the Company or any of its
subsidiaries), or to which any of the property or assets of the Company or any
of its subsidiaries is subject (each, an “Existing Instrument”), except for such
Defaults as would not, individually or in the aggregate, result in a Material
Adverse Change. The Company’s execution, delivery and performance of each of
this Agreement, the Subscription Agreements and the Escrow Agreement, the
consummation of the transactions contemplated hereby and by each Applicable
Prospectus and the issuance and sale of the Offered Securities (i) have been
duly authorized by all necessary corporate action and will not result in any
violation of the provisions of the charter or by-laws, partnership agreement or
operating agreement or similar organizational document of the Company or any
subsidiary, as applicable, (ii) will not conflict with or constitute a breach
of, or Default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, or require the consent of any other party to, any
Existing Instrument and (iii) will not result in any violation of any law,
administrative regulation or administrative or court decree applicable to the
Company or any subsidiary. No consent, approval, authorization or other order
of, or registration or filing with, any court or other governmental or
regulatory authority or agency, is required for the Company’s execution,
delivery and performance of this Agreement, the Subscription Agreements and the
Escrow Agreement and consummation of the transactions contemplated hereby and by
each Applicable Prospectus, except such as have been obtained or made by the
Company and are in full force and effect under the Securities Act, applicable
state securities or blue sky laws and from the NASD.
 
(o) No Material Actions or Proceedings. Except as otherwise disclosed in each
Applicable Prospectus, there are no legal or governmental actions, suits or
proceedings pending or, to the Company’s knowledge, threatened (i) against or
affecting the Company or any of its subsidiaries, (ii) which have as the subject
thereof any officer or director of, or property owned or leased by, the Company
or any of its subsidiaries or (iii) relating to environmental or discrimination
matters, where in any such case (A) there is a reasonable possibility that such
action, suit or proceeding might be determined adversely to the Company, such
subsidiary or such officer or director, (B) any such action, suit or proceeding,
if so determined adversely, would reasonably be expected to result in a Material
Adverse Change or adversely affect the consummation of the transactions
contemplated by this Agreement or (C) any such action, suit or proceeding is or
would be material in the context of the sale of Shares. No material labor
dispute with the employees of the Company or any of its subsidiaries exists or,
to the Company’s knowledge, is threatened or imminent.
 
8

--------------------------------------------------------------------------------


 
(p) Intellectual Property Rights. The Company and its subsidiaries own or
possess sufficient trademarks, trade names, patent rights, copyrights, domain
names, licenses, approvals, trade secrets and other similar rights
(collectively, “Intellectual Property Rights”) reasonably necessary to conduct
their businesses as now conducted; and the expected expiration of any of such
Intellectual Property Rights would not result in a Material Adverse Change.
Neither the Company nor any of its subsidiaries has received, or has any reason
to believe that it will receive, any notice of infringement or conflict with
asserted Intellectual Property Rights of others. The Company is not a party to
or bound by any options, licenses or agreements with respect to the Intellectual
Property Rights of any other person or entity that are required to be set forth
in the Prospectus and are not described therein. (The Time of Sale Prospectus
contains in all material respects the same description of the matters set forth
in the preceding sentence contained in the Prospectus.) None of the technology
employed by the Company or any of its subsidiaries has been obtained or is being
used by the Company or any of its subsidiaries in violation of any contractual
obligation binding on the Company or any of its subsidiaries or, to the
Company’s knowledge, any of its or its subsidiaries’ officers, directors or
employees or otherwise in violation of the rights of any persons. 
 
(q) All Necessary Permits, etc.The Company and each subsidiary possess such
valid and current certificates, authorizations or permits issued by the
appropriate state, federal or foreign regulatory agencies or bodies necessary to
conduct their respective businesses, and neither the Company nor any subsidiary
has received, or has any reason to believe that it will receive, any notice of
proceedings relating to the revocation or modification of, or non-compliance
with, any such certificate, authorization or permit which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, could
result in a Material Adverse Change. 
 
(r) Title to Properties. Except as otherwise disclosed in each Applicable
Prospectus, the Company and each of its subsidiaries has good and marketable
title to all of the real and personal property and other assets reflected as
owned in the financial statements referred to in Section 2 (i) above (or
elsewhere in any Applicable Prospectus), in each case free and clear of any
security interests, mortgages, liens, encumbrances, equities, adverse claims and
other defects, except such as do not materially and adversely affect the value
of such property and do not materially interfere with the use made or proposed
to be made of such property by the Company or such subsidiary. The real
property, improvements, equipment and personal property held under lease by the
Company or any subsidiary are held under valid and enforceable leases, with such
exceptions as are not material and do not materially interfere with the use made
or proposed to be made of such real property, improvements, equipment or
personal property by the Company or such subsidiary.
 
(s) Tax Law Compliance. The Company and its consolidated subsidiaries have filed
all necessary federal, state and foreign income and franchise tax returns and
have paid all taxes required to be paid by any of them and, if due and payable,
any related or similar assessment, fine or penalty levied against any of them.
The Company has made adequate charges, accruals and reserves in the applicable
financial statements referred to in Section 2 (i) above in respect of all
federal, state and foreign income and franchise taxes for all periods as to
which the tax liability of the Company or any of its consolidated subsidiaries
has not been finally determined.
 
9

--------------------------------------------------------------------------------


 
(t) Company Not an “Investment Company”. The Company has been advised of the
rules and requirements under the Investment Company Act of 1940, as amended (the
“Investment Company Act”). The Company is not, and will not be, either after
receipt of payment for the Offered Shares or after the application of the
proceeds therefrom as described under “Use of Proceeds” in each Applicable
Prospectus, an “investment company” within the meaning of Investment Company
Act.
 
(u) Insurance. Each of the Company and its subsidiaries are insured pursuant to
policies in such amounts and with such deductibles and covering such risks as
are generally deemed adequate and customary for their businesses including, but
not limited to, policies covering real and personal property owned or leased by
the Company and its subsidiaries against theft, damage, destruction, acts of
vandalism and policies covering the Company and its subsidiaries for product
liability claims and clinical trial liability claims. The Company has no reason
to believe that it or any subsidiary will not be able (i) to renew its existing
insurance coverage as and when such policies expire or (ii) to obtain comparable
coverage from similar institutions as may be necessary or appropriate to conduct
its business as now conducted and at a cost that would not result in a Material
Adverse Change. Neither of the Company nor any subsidiary has been denied any
insurance coverage which it has sought or for which it has applied.
 
(v) No Price Stabilization or Manipulation; Compliance with Regulation M. The
Company has not taken, directly or indirectly, any action designed to or that
might be reasonably expected to cause or result in stabilization or manipulation
of the price of the Shares or any other “reference security” (as defined in Rule
100 of Regulation M under the Exchange Act (“Regulation M”)) whether to
facilitate the sale or resale of the Offered Shares or otherwise, and has taken
no action which would directly or indirectly violate Regulation M. 
 
(w) Related Party Transactions. There are no business relationships or
related-party transactions involving the Company or any of its subsidiaries or
any other person required to be described in each Applicable Prospectus which
have not been described as required. (The Time of Sale Prospectus contains in
all material respects the same description of the matters set forth in the
preceding sentence contained in the Prospectus.)
 
(x) NASD Matters. All of the information provided to the Placement Agent or to
counsel for the Placement Agent by the Company, its officers and directors and
the holders of any securities (debt or equity) or options to acquire any
securities of the Company in connection with letters, filings or other
supplemental information provided to NASD Regulation Inc. pursuant to NASD
Conduct Rule 2710 or 2720, if any, is true, complete and correct.
 
(y) Parties to Lock-Up Agreements. Each of the Company’s directors and executive
officers listed in Exhibit C has executed and delivered to the Placement Agent a
lock-up agreement substantially in the form of Exhibit D hereto. Exhibit C
hereto contains a true, complete and correct list of all directors and executive
officers of the Company. If any additional persons shall become directors or
executive officers of the Company prior to the end of the Company Lock-up Period
(as defined below), the Company shall cause each such person, prior to or
contemporaneously with their appointment or election as a director or executive
officer of the Company, to execute and deliver to the Placement Agent an
agreement in the form attached hereto as Exhibit D.
 
10

--------------------------------------------------------------------------------


 
(z) Statistical and Market-Related Data. The statistical, demographic and
market-related data included in the Registration Statement and each Applicable
Prospectus are based on or derived from sources that the Company believes to be
reliable and accurate or represent the Company’s good faith estimates that are
made on the basis of data derived from such sources.
 
(aa) S-3 Eligibility. At the time the Registration Statement was originally
declared effective and at the time the Company’s Annual Report on Form 10-K for
the year ended December 31, 2006 (the “Annual Report”) was filed with the
Commission, the Company met the then applicable requirements for use of Form S-3
under the Securities Act. The Company meets the requirements for use of Form S-3
under the Securities Act specified in Conduct Rule 2710(b)(7)(C)(i) of the
National Association of Securities Dealers Inc. (the “NASD”).
 
(bb) Exchange Act Compliance.The documents incorporated or deemed to be
incorporated by reference in the Prospectus, at the time they were or hereafter
are filed with the Commission, complied and will comply in all material respects
with the requirements of the Exchange Act, and, when read together with the
other information in the Prospectus, at the time the Registration Statement and
any amendments thereto become effective and at the Closing Date will not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.
 
(cc) No Unlawful Contributions or Other Payments. Neither the Company nor any of
its subsidiaries nor, to the Company’s knowledge, any employee or agent of the
Company or any subsidiary, has made any contribution or other payment to any
official of, or candidate for, any federal, state or foreign office in violation
of any law or regulation of the character required to be disclosed in the
Registration Statement and each Applicable Prospectus.
 
(dd) Disclosure Controls and Procedures; Deficiencies in or Changes to Internal
Control Over Financial Reporting. The Company has established and maintains
disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e)
and 15d-15(e)), which (i) are designed to ensure that material information
relating to the Company, including its consolidated subsidiaries, is made known
to the Company’s principal executive officer and its principal financial officer
by others within those entities, particularly during the periods in which the
periodic reports required under the Exchange Act are being prepared; (ii) have
been evaluated by management of the Company for effectiveness as of the end of
the Company’s most recent fiscal quarter; and (iii) are effective in all
material respects to perform the functions for which they were established. The
Company is not aware of (i) any significant deficiencies or material weaknesses
in the design or operation of internal control over financial reporting which
are reasonably likely to adversely affect the Company’s ability to record,
process, summarize and report financial information or (ii) any fraud, whether
or not material, that involves management or other employees who have a
significant role in the Company’s internal control over financial reporting. The
Company is not aware of any change in its internal control over financial
reporting that has occurred during its most recent fiscal quarter that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting.  
 
11

--------------------------------------------------------------------------------


 
(ee) Compliance with Environmental Laws. Except as described in each Applicable
Prospectus and except as would not, singly or in the aggregate, result in a
Material Adverse Change, (i) neither the Company nor any of its subsidiaries is
in violation of any federal, state, local or foreign statute, law, rule,
regulation, ordinance, code, policy or rule of common law or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent, decree or judgment, relating to pollution or protection of human
health, the environment (including, without limitation, ambient air, surface
water, groundwater, land surface or subsurface strata) or wildlife, including,
without limitation, laws and regulations relating to the release or threatened
release of chemicals, pollutants, contaminants, wastes, toxic substances,
hazardous substances, petroleum or petroleum products (collectively, “Hazardous
Materials”) or to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials (collectively,
“Environmental Laws”), (ii) the Company and its subsidiaries have all permits,
authorizations and approvals required under any applicable Environmental Laws
and are each in compliance with their requirements, (iii) there are no pending
or, to the Company’s knowledge, threatened administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigation or proceedings relating to any
Environmental Law against the Company or any of its subsidiaries and (iv) there
are no events or circumstances that might reasonably be expected to form the
basis of an order for clean-up or remediation, or an action, suit or proceeding
by any private party or governmental body or agency, against or affecting the
Company or any of its subsidiaries relating to Hazardous Materials or any
Environmental Laws.
 
(ff) ERISA Compliance. The Company and its subsidiaries and any “employee
benefit plan” (as defined under the Employee Retirement Income Security Act of
1974, as amended, and the regulations and published interpretations thereunder
(collectively, “ERISA”)) established or maintained by the Company, its
subsidiaries or their “ERISA Affiliates” (as defined below) are in compliance in
all material respects with ERISA. “ERISA Affiliate” means, with respect to the
Company or a subsidiary, any member of any group of organizations described in
Sections 414(b), (c), (m) or (o) of the Internal Revenue Code of 1986, as
amended, and the regulations and published interpretations thereunder (the
“Code”) of which the Company or such subsidiary is a member. No “reportable
event” (as defined under ERISA) has occurred or is reasonably expected to occur
with respect to any “employee benefit plan” established or maintained by the
Company, its subsidiaries or any of their ERISA Affiliates. No “employee benefit
plan” established or maintained by the Company, its subsidiaries or any of their
ERISA Affiliates, if such “employee benefit plan” were terminated, would have
any “amount of unfunded benefit liabilities” (as defined under ERISA). Neither
the Company, its subsidiaries nor any of their ERISA Affiliates has incurred or
reasonably expects to incur any liability under (i) Title IV of ERISA with
respect to termination of, or withdrawal from, any “employee benefit plan” or
(ii) Sections 412, 4971, 4975 or 4980B of the Code. Each “employee benefit plan”
established or maintained by the Company, its subsidiaries or any of their ERISA
Affiliates that is intended to be qualified under Section 401(a) of the Code is
so qualified and nothing has occurred, whether by action or failure to act,
which would cause the loss of such qualification.
 
(gg) Brokers. Except for the fee payable to the Placement Agent as described in
the Time of Sale Prospectus and the Prospectus, there is no broker, finder or
other party that is entitled to receive from the Company any brokerage or
finder’s fee or other fee or commission as a result of any transactions
contemplated by this Agreement.
 
12

--------------------------------------------------------------------------------


 
(hh) No Outstanding Loans or Other Extensions of Credit.Since the adoption of
Section 13(k) of the Exchange Act, neither the Company nor any of its
subsidiaries has extended or maintained credit, arranged for the extension of
credit, or renewed any extension of credit, in the form of a personal loan, to
or for any director or executive officer (or equivalent thereof) of the Company
and/or such subsidiary except for such extensions of credit as are expressly
permitted by Section 13(k) of the Exchange Act.
 
(ii) Compliance with Laws. The Company has not been advised, and has no reason
to believe, that it and each of its subsidiaries are not conducting business in
compliance with all applicable laws, rules and regulations of the jurisdictions
in which it is conducting business, except where failure to be so in compliance
would not result in a Material Adverse Change. 
 
(jj) Foreign Corrupt Practices Act. Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee, affiliate or other person acting on behalf of the Company or any of
its subsidiaries is aware of or has taken any action, directly or indirectly,
that has resulted or would result in a violation of the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder (the
“FCPA”), including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA; and the Company and its
subsidiaries and, to the knowledge of the Company, the Company’s affiliates have
conducted their respective businesses in compliance with the FCPA.
 
(kk) OFAC. Neither the Company nor any of its subsidiaries nor, to the knowledge
of the Company, any director, officer, agent, employee, affiliate or person
acting on behalf of the Company or any of its subsidiaries is currently subject
to any U.S. sanctions administered by the Office of Foreign Assets Control of
the U.S. Treasury Department (“OFAC”); and the Company will not directly or
indirectly use the proceeds of this offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
person or entity, for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.
 
Any certificate signed by any officer of the Company or any of its subsidiaries
and delivered to the Placement Agent or to counsel for the Placement Agent shall
be deemed a representation and warranty by the Company to the Placement Agent as
to the matters covered thereby.
 
The Company acknowledges that the Placement Agent and, for purposes of the
opinions to be delivered pursuant to Section 7 hereof, counsel to the Company
and counsel to the Placement Agent, will rely upon the accuracy and truthfulness
of the foregoing representations and hereby consents to such reliance.
 
Section 3. Purchase, Sale and Delivery of the Offered Shares.
 
 (a) The Offered Shares. The Company agrees to issue and sell to the Purchasers
the Offered Shares upon the terms set forth in the Subscription Agreements. The
purchase price per Offered Share to be paid by the Purchasers to the Company
shall be $2.50 per share.
 
13

--------------------------------------------------------------------------------


 
(b) The Closing Date. Delivery of certificates for the Offered Shares to be
purchased by the Purchasers and payment therefor shall be made at the offices of
the Placement Agent, 520 Madison Avenue, New York, New York (or such other place
as may be agreed to by the Company and the Placement Agent) at 9:00 a.m. New
York time, on December 12, 2007 (the time and date of such closing are called
the “Closing Date”). The Company hereby acknowledges that circumstances under
which the Placement Agent may provide notice to postpone the Closing Date as
originally scheduled include, but are in no way limited to, any determination by
the Company or the Placement Agent to recirculate to the public copies of an
amended or supplemented Prospectus.
 
(c) Payment for the Offered Shares. Payment for the Offered Shares shall be made
at the Closing Date by wire transfer of immediately available funds to the order
of the Company. 
 
 (d) Delivery of the Offered Shares. The Company shall deliver, or cause to be
delivered, to the Purchasers certificates for the Offered Shares at the Closing
Date, against the irrevocable release of a wire transfer of immediately
available funds for the amount of the purchase price therefor. The certificates
for the Offered Shares shall be in definitive form and registered in such names
and denominations as the Purchasers shall have requested at least two full
business days prior to the Closing Date and shall be made available for
inspection on the business day preceding the Closing Date at a location in New
York City as the Placement Agent may designate. Time shall be of the essence,
and delivery at the time and place specified in this Agreement is a further
condition to the obligations of the Purchasers.
 
Section 4. Additional Covenants. 
 
The Company further covenants and agrees with the Placement Agent as follows:
 
(a) Delivery of Registration Statement, Time of Sale Prospectus and
Prospectus.Upon request, the Company shall furnish to the Placement Agent,
without charge, two copies of the Registration Statement, any amendments thereto
and any Rule 462(b) Registration Statement (including exhibits thereto) and
shall furnish to the Placement Agent in New York City, without charge, prior to
10:00 a.m. New York City time on the business day next succeeding the date of
this Agreement and during the period mentioned in Section 4(e) or 4(f) below, as
many copies of the Time of Sale Prospectus, the Prospectus and any supplements
and amendments thereto or to the Registration Statement as the Placement Agent
may reasonably request.
 
(b) Placement Agent’s Review of Proposed Amendments and Supplements.Prior to
amending or supplementing the Registration Statement (including any registration
statement filed under Rule 462(b) under the Securities Act), any preliminary
prospectus, the Time of Sale Prospectus or the Prospectus (including any
amendment or supplement through incorporation of any report filed under the
Exchange Act), the Company shall furnish to the Placement Agent for review, a
reasonable amount of time prior to the proposed time of filing or use thereof, a
copy of each such proposed amendment or supplement, and the Company shall not
file or use any such proposed amendment or supplement without the Placement
Agent’s consent (which shall not be unreasonably withheld), and to file with the
Commission within the applicable period specified in Rule 424(b) under the
Securities Act any prospectus required to be filed pursuant to such Rule.
 
14

--------------------------------------------------------------------------------


 
(c) Free Writing Prospectuses.The Company shall furnish to the Placement Agent
for review, a reasonable amount of time prior to the proposed time of filing or
use thereof, a copy of each proposed free writing prospectus or any amendment or
supplement thereto to be prepared by or on behalf of, used by, or referred to by
the Company and the Company shall not file, use or refer to any proposed free
writing prospectus or any amendment or supplement thereto without the Placement
Agent’s consent. Upon request, the Company shall furnish to the Placement Agent,
without charge, as many copies of any free writing prospectus prepared by or on
behalf of, or used by the Company, as the Placement Agent may reasonably
request. If at any time when a prospectus is required by the Securities Act
(including, without limitation, pursuant to Rule 173(d)) to be delivered in
connection with sales of the Offered Shares (but in any event if at any time
through and including the Closing Date) there occurred or occurs an event or
development as a result of which any free writing prospectus prepared by or on
behalf of, used by, or referred to by the Company conflicted or would conflict
with the information contained in the Registration Statement or included or
would include an untrue statement of a material fact or omitted or would omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances prevailing at that subsequent time, not misleading,
the Company shall promptly amend or supplement such free writing prospectus to
eliminate or correct such conflict or so that the statements in such free
writing prospectus as so amended or supplemented will not include an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances prevailing at
such subsequent time, not misleading, as the case may be; provided, however,
that prior to amending or supplementing any such free writing prospectus, the
Company shall furnish to the Placement Agent for review, a reasonable amount of
time prior to the proposed time of filing or use thereof, a copy of such
proposed amended or supplemented free writing prospectus and the Company shall
not file, use or refer to any such amended or supplemented free writing
prospectus without the Placement Agent’s consent.
 
(d) Filing of Free Writing Prospectuses. The Company shall not to take any
action that would result in the Placement Agent or the Company being required to
file with the Commission pursuant to Rule 433(d) under the Securities Act a free
writing prospectus prepared by or on behalf of the Placement Agent that the
Placement Agent otherwise would not have been required to file thereunder.
 
(e) Amendments and Supplements to Time of Sale Prospectus. If the Time of Sale
Prospectus is being used to solicit offers to buy the Shares at a time when the
Prospectus is not yet available to prospective purchasers and any event shall
occur or condition exist as a result of which it is necessary to amend or
supplement the Time of Sale Prospectus so that the Time of Sale Prospectus does
not include an untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances when delivered to a prospective purchaser, not misleading, or if
any event shall occur or condition exist as a result of which the Time of Sale
Prospectus conflicts with the information contained in the Registration
Statement, or if, in the opinion of counsel for the Placement Agent, it is
necessary to amend or supplement the Time of Sale Prospectus to comply with
applicable law, including the Securities Act, the Company shall (subject to
Sections 4(b) and 4(c)) forthwith prepare, file with the Commission and furnish,
at its own expense, to the Placement Agent and to any dealer upon request,
either amendments or supplements to the Time of Sale Prospectus so that the
statements in the Time of Sale Prospectus as so amended or supplemented will not
include an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances when delivered to a prospective purchaser, not misleading or so
that the Time of Sale Prospectus, as amended or supplemented, will no longer
conflict with the Registration Statement, or so that the Time of Sale
Prospectus, as amended or supplemented, will comply with applicable law
including the Securities Act.
 
15

--------------------------------------------------------------------------------


 
(f) Securities Act Compliance. After the date of this Agreement, the Company
shall promptly advise the Placement Agent in writing (i) of the receipt of any
comments of, or requests for additional or supplemental information from, the
Commission, (ii) of the time and date of any filing of any post-effective
amendment to the Registration Statement, any Rule 462(b) Registration Statement
or any amendment or supplement to any Prospectus, the Time of Sale Prospectus,
any free writing prospectus or the Prospectus, (iii) of the time and date that
any post-effective amendment to the Registration Statement or any Rule 462(b)
Registration Statement becomes effective and (iv) of the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or any post-effective amendment thereto, any Rule 462(b) Registration
Statement or any amendment or supplement to any preliminary prospectus, the Time
of Sale Prospectus or the Prospectus or of any order preventing or suspending
the use of any preliminary prospectus, the Time of Sale Prospectus, any free
writing prospectus or the Prospectus, or of any proceedings to remove, suspend
or terminate from listing or quotation the Shares from any securities exchange
upon which they are listed for trading or included or designated for quotation,
or of the threatening or initiation of any proceedings for any of such purposes.
If the Commission shall enter any such stop order at any time, the Company will
use its best efforts to obtain the lifting of such order at the earliest
possible moment. Additionally, the Company agrees that it shall comply with the
provisions of Rule 424(b), Rule 433 and Rule 430B, as applicable, under the
Securities Act and will use its reasonable efforts to confirm that any filings
made by the Company under such Rule 424(b) or Rule 433 were received in a timely
manner by the Commission.
 
(g) Amendments and Supplements to the Prospectus and Other Securities Act
Matters. If any event shall occur or condition exist as a result of which it is
necessary to amend or supplement the Prospectus so that the Prospectus does not
include an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances when the Prospectus is delivered to a purchaser, not misleading,
or if in the reasonable opinion of the Placement Agent or counsel for the
Placement Agent it is otherwise necessary to amend or supplement the Prospectus
to comply with applicable law, including the Securities Act, the Company agrees
(subject to Section 4(b) and 4(c)) to promptly prepare, file with the Commission
and furnish at its own expense to the Placement Agent and to dealers, amendments
or supplements to the Prospectus so that the statements in the Prospectus as so
amended or supplemented will not include an untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances when the Prospectus is delivered to a
purchaser, not misleading or so that the Prospectus, as amended or supplemented,
will comply with applicable law including the Securities Act. Neither the
Placement Agent’s consent to, or delivery of, any such amendment or supplement
shall constitute a waiver of any of the Company’s obligations under Sections
4(b) or 4(c).
 
(h) Blue Sky Compliance. The Company shall cooperate with the Placement Agent
and counsel for the Placement Agent to qualify or register the Offered Shares
for sale under (or obtain exemptions from the application of) the state
securities or blue sky laws of those jurisdictions designated by the Placement
Agent, shall comply with such laws and shall continue such qualifications,
registrations and exemptions in effect so long as required for the distribution
of the Offered Shares. The Company shall not be required to qualify as a foreign
corporation or to take any action that would subject it to general service of
process in any such jurisdiction where it is not presently qualified or where it
would be subject to taxation as a foreign corporation. The Company will advise
the Placement Agent promptly of the suspension of the qualification or
registration of (or any such exemption relating to) the Offered Shares for
offering, sale or trading in any jurisdiction or any initiation or threat of any
proceeding for any such purpose, and in the event of the issuance of any order
suspending such qualification, registration or exemption, the Company shall use
its best efforts to obtain the withdrawal thereof at the earliest possible
moment.
 
16

--------------------------------------------------------------------------------


 
(i) Use of Proceeds. The Company shall apply the net proceeds from the sale of
the Offered Shares sold by it in the manner described under the caption “Use of
Proceeds” in each Applicable Prospectus.
 
(j) Transfer Agent. The Company shall engage and maintain, at its expense, a
registrar and transfer agent for the Shares.
 
(k) Earnings Statement. As soon as practicable, but in any event no later than
12 months after the date of this Agreement, the Company will make generally
available to its security holders and upon request to the Placement Agent an
earnings statement (which need not be audited) covering a period of at least 12
months beginning after the date of this Agreement which shall satisfy the
provisions of Section 11(a) of the Securities Act and the rules and regulations
of the Commission thereunder.
 
(l) Exchange Act Compliance. During the period when a prospectus is required by
the Securities Act to be delivered in connection with sales of the Offered
Shares (but in any event if at any time through and including the Closing Date),
the Company shall file all documents required to be filed with the Commission
pursuant to Section 13, 14 or 15 of the Exchange Act in the manner and within
the time periods required by the Exchange Act.
 
(m) Listing. The Company will use its best efforts to maintain the listing of
the Shares on the Nasdaq Global Market.
 
(n) Company to Provide Copy of the Prospectus in Form That May be Downloaded
from the Internet. The Company shall cause to be prepared and delivered, at its
expense, within one business day from the effective date of this Agreement, to
the Placement Agent an “electronic Prospectus” to be used by the Placement Agent
in connection with the offering and sale of the Offered Shares. As used herein,
the term “electronic Prospectus” means a form of Time of Sale Prospectus, and
any amendment or supplement thereto, that meets each of the following
conditions: (i) it shall be encoded in an electronic format, satisfactory to the
Placement Agent, that may be transmitted electronically by the Placement Agent
to offerees and purchasers of the Offered Shares; (ii) it shall disclose the
same information as the paper Time of Sale Prospectus, except to the extent that
graphic and image material cannot be disseminated electronically, in which case
such graphic and image material shall be replaced in the electronic Prospectus
with a fair and accurate narrative description or tabular representation of such
material, as appropriate; and (iii) it shall be in or convertible into a paper
format or an electronic format, satisfactory to the Placement Agent, that will
allow investors to store and have continuously ready access to the Time of Sale
Prospectus at any future time, without charge to investors (other than any fee
charged for subscription to the Internet as a whole and for on-line time). The
Company hereby confirms that it has included or will include in the Prospectus
filed pursuant to EDGAR or otherwise with the Commission and in the Registration
Statement at the time it was declared effective an undertaking that, upon
receipt of a request by an investor or his or her representative, the Company
shall transmit or cause to be transmitted promptly, without charge, a paper copy
of the Time of Sale Prospectus.
 
17

--------------------------------------------------------------------------------


 
(o) Agreement Not to Offer or Sell Additional Shares. During the period
commencing on and including the date hereof and ending on and including the 60
day following the date of this Agreement (as the same may be extended as
described below, the “Lock-up Period”), the Company will not, without the prior
written consent of the Placement Agent, directly or indirectly, sell (including,
without limitation, any short sale), offer, contract or grant any option to
sell, pledge, transfer or establish an open “put equivalent position” within the
meaning of Rule 16a-1(h) under the Exchange Act, or otherwise dispose of or
transfer, or announce the offering of, or file any registration statement under
the Securities Act in respect of, any Shares, options, rights or warrants to
acquire Shares or securities exchangeable or exercisable for or convertible into
Shares (other than as contemplated by this Agreement with respect to the Offered
Shares) or publicly announce the intention to do any of the foregoing; provided,
however, that the Company may issue (A) Shares or options to purchase Shares to
unaffiliated third parties in connection with or pursuant to joint ventures,
collaborative arrangements, strategic alliances or similar transactions the
primary purpose of which is not for capital raising, (B) other than during the
30 days following the date of this Agreement, Shares to Kingsbridge Capital
Limited under the Company’s Committed Equity Financing Facility, and (C) options
to purchase Shares, or issue Shares upon exercise of options, pursuant to any
stock option, stock bonus or other stock plan or arrangement described in each
Applicable Prospectus or subsequently approved by the Company’s stockholders.
Notwithstanding the foregoing, if (i) during the last 17 days of the Lock-up
Period, the Company issues an earnings release or material news or a material
event relating to the Company occurs or (ii) prior to the expiration of the
Lock-up Period, the Company announces that it will release earnings results
during the 16-day period beginning on the last day of the Lock-up Period, then
in each case the Lock-up Period will be extended until the expiration of the
18-day period beginning on the date of the issuance of the earnings release or
the occurrence of the material news or material event, as applicable, unless the
Placement Agent waives, in writing, such extension, except that such extension
will not apply if, within three business days prior to the 15th calendar day
before the last day of the Lock-up Period, the Company delivers a certificate,
signed by the Chief Financial Officer or Chief Executive Officer of the Company,
certifying on behalf of the Company that (i) the Shares are “actively traded
securities” (as defined in Regulation M), (ii) the Company meets the applicable
requirements of paragraph (a)(1) of Rule 139 under the Securities Act in the
manner contemplated by NASD Conduct Rule 2711(f)(4), and (iii) the provisions of
NASD Conduct Rule 2711(f)(4) are not applicable to any research reports relating
to the Company published or distributed by the Placement Agent during the 15
days before or after the last day of the Lock-up Period (before giving effect to
such extension). The Company will provide the Placement Agent with prior notice
of any such announcement that gives rise to an extension of the Lock-up Period. 
 
(p) Investment Limitation. The Company shall not invest, or otherwise use the
proceeds received by the Company from its sale of the Offered Shares in such a
manner as would require the Company or any of its subsidiaries to register as an
investment company under the Investment Company Act.
 
(q) No Stabilization or Manipulation; Compliance with Regulation M. The Company
will not take, directly or indirectly, any action designed to or that might be
reasonably expected to cause or result in stabilization or manipulation of the
price of the Shares or any other reference security, whether to facilitate the
sale or resale of the Offered Shares or otherwise, and the Company will, and
shall cause each of its affiliates to, comply with all applicable provisions of
Regulation M. If the limitations of Rule 102 of Regulation M (“Rule 102”) do not
apply with respect to the Offered Shares or any other reference security
pursuant to any exception set forth in Section (d) of Rule 102, then promptly
upon notice from the Placement Agent (or, if later, at the time stated in the
notice), the Company will, and shall cause each of its affiliates to, comply
with Rule 102 as though such exception were not available but the other
provisions of Rule 102 (as interpreted by the Commission) did apply.
 
18

--------------------------------------------------------------------------------


 
(r) Existing Lock-Up Agreements. During the Lock-up Period, the Company will
enforce all existing agreements between the Company and any of its security
holders that prohibit the sale, transfer, assignment, pledge or hypothecation of
any of the Company’s securities. In addition, the Company will direct the
transfer agent to place stop transfer restrictions upon any such securities of
the Company that are bound by such existing “lock-up” agreements for the
duration of the periods contemplated in such agreements, including, without
limitation, “lock-up” agreements entered into by the Company’s officers and
directors pursuant to Section 7(h).
 
The Placement Agent may, in its sole discretion, waive in writing the
performance by the Company of any one or more of the foregoing covenants or
extend the time for their performance.
 
Section 5. Payment of Expenses. The Company agrees to pay, or reimburse if paid
by the Placement Agent, all costs, fees and expenses incurred in connection with
the performance of its obligations hereunder and in connection with the
transactions contemplated hereby, including without limitation (i) all expenses
incident to the issuance and delivery of the Offered Shares (including all
printing and engraving costs), (ii) all fees and expenses of the registrar and
transfer agent of the Shares, (iii) all necessary issue, transfer and other
stamp taxes in connection with the issuance and sale of the Offered Shares to
the Purchasers, (iv) all fees and expenses of the Company’s counsel, independent
public or certified public accountants and other advisors, (v) all costs and
expenses incurred in connection with the preparation, printing, filing, shipping
and distribution of the Registration Statement (including financial statements,
exhibits, schedules, consents and certificates of experts), the Time of Sale
Prospectus, the Prospectus, any free writing prospectus prepared by or on behalf
of, used by, or referred to by the Company, and each preliminary prospectus, and
all amendments and supplements thereto, and this Agreement, (vi) all filing
fees, reasonable attorneys’ fees and expenses incurred by the Company or the
Placement Agent in connection with qualifying or registering (or obtaining
exemptions from the qualification or registration of) all or any part of the
Offered Shares for offer and sale under the state securities or blue sky laws,
and, if requested by the Placement Agent, preparing and printing a “Blue Sky
Survey” or memorandum, and any supplements thereto, advising the Placement Agent
of such qualifications, registrations, determinations and exemptions, which fees
shall not exceed $5,000, (vii) the fees and expenses associated with listing the
Shares on the Nasdaq Global Market, (viii) all other fees, costs and expenses of
the nature referred to in Item 14 of Part II of the Registration Statement.
Except as provided in this Section 5, Section 8, Section 9 and Section 10
hereof, the Placement Agent shall pay its own expenses, including the fees and
disbursements of its counsel in excess of the amounts described above.
 
Section 6. Covenant of the Placement Agent. The Placement Agent covenants with
the Company not to take any action that would result in the Company being
required to file with the Commission pursuant to Rule 433(d) under the
Securities Act a free writing prospectus prepared by or on behalf of the
Placement Agent that otherwise would not be required to be filed by the Company
thereunder, but for the action of the Placement Agent.
 
19

--------------------------------------------------------------------------------


 
Section 7. Conditions of the Obligations of the Placement Agent. The obligations
of the Placement Agent hereunder and the Purchasers under the Subscription
Agreements, shall be subject to the accuracy of the representations and
warranties on the part of the Company set forth in Section 2 hereof as of the
date hereof and as of the Closing Date as though then made, to the timely
performance by the Company of its covenants and other obligations hereunder, and
to each of the following additional conditions:
 
(a)  Accountants’ Comfort Letter; Chief Financial Officer Certificate. On the
date hereof, the Placement Agent shall have received from Ernst & Young LLP,
independent public or certified public accountants for the Company, (i) a letter
dated the date hereof addressed to the Placement Agent, in form and substance
satisfactory to the Placement Agent, containing statements and information of
the type ordinarily included in accountant’s “comfort letters” to underwriters,
delivered according to Statement of Auditing Standards No. 72 (or any successor
bulletin), with respect to the audited and unaudited financial statements and
certain financial information contained in the Registration Statement, Time of
Sale Prospectus, and each free writing prospectus, if any, and, with respect to
each letter dated the date hereof only, the Prospectus, and (ii) confirming that
they are (A) independent public or certified public accountants as required by
the Securities Act and the Exchange Act and (B) in compliance with the
applicable requirements relating to the qualification of accountants under Rule
2-01 of Regulation S-X. On the date hereof, the Company shall have furnished to
the Placement Agent a certificate, dated the date hereof, of its Chief Financial
Officer in the form set forth in Exhibit E attached hereto.
 
(b) Compliance with Registration Requirements; No Stop Order; No Objection from
NASD. For the period from and after effectiveness of this Agreement and prior to
the Closing Date:
 
(i)  the Company shall have filed the Prospectus with the Commission (including
the information previously omitted from the Registration Statement pursuant to
Rule 430B under the Securities Act) in the manner and within the time period
required by Rule 424(b) under the Securities Act; or the Company shall have
filed a post-effective amendment to the Registration Statement containing the
information previously omitted pursuant to such Rule 430B, and such
post-effective amendment shall have become effective;
 
(ii)  no stop order suspending the effectiveness of the Registration Statement,
any Rule 462(b) Registration Statement, or any post-effective amendment to the
Registration Statement, shall be in effect and no proceedings for such purpose
shall have been instituted or threatened by the Commission; and
 
(iii)  the NASD shall have raised no objection to the fairness and
reasonableness of the compensation allowable or payable to the Placement Agent
as described in the Prospectus.
 
(c)  No Material Adverse Change or Ratings Agency Change. For the period from
and after the date of this Agreement and through and including the Closing Date,
in the judgment of the Placement Agent there shall not have occurred any
Material Adverse Change.
 
20

--------------------------------------------------------------------------------


 
(d) Opinion of Counsel for the Company. On the Closing Date the Placement Agent
shall have received (i) the opinion of Dickstein Shapiro LLP, corporate counsel
for the Company, dated as of such Closing Date, the form of which is attached as
Exhibit A and to such further effect as counsel for the Placement Agent shall
reasonably request and (ii) the opinion of Drinker, Biddle & Reath LLP,
intellectual property counsel for the Company, dated as of such Closing Date,
the form of which is attached as Exhibit B and to such further effect as counsel
for the Placement Agent shall reasonably request.
 
(e) Opinion of Counsel for the Placement Agent. On the Closing Date the
Placement Agent shall have received the opinion of Goodwin Procter LLP, counsel
for the Placement Agent, in form and substance satisfactory to the Placement
Agent, dated as of the Closing Date.
 
(f) Officers’ Certificate. On the Closing Date the Placement Agent shall have
received a written certificate executed by the Chief Executive Officer or
President of the Company and the Chief Financial Officer of the Company, on
behalf of the Company, dated as of such Closing Date, to the effect set forth in
subsections (b)(ii) of this Section 7, and further to the effect that:
 
(i)  for the period from and including the date of this Agreement through and
including such Closing Date, there has not occurred any Material Adverse Change;
 
(ii)  the representations, warranties and covenants of the Company set forth in
Section 2 of this Agreement are true and correct with the same force and effect
as though expressly made on and as of such Closing Date; and
 
(iii)  the Company has complied with all the agreements hereunder and satisfied
all the conditions on its part to be performed or satisfied hereunder at or
prior to such Closing Date.
 
(g) Bring-down Comfort Letter; Bring-down Chief Financial Officer Certificate.
On the Closing Date the Placement Agent shall have received from Ernst & Young
LLP, independent public or certified public accountants for the Company, a
letter dated such date, in form and substance satisfactory to the Placement
Agent, to the effect that they reaffirm the statements made in the letter
furnished by them pursuant to subsection (a) of this Section 7, except that the
specified date referred to therein for the carrying out of procedures shall be
no more than three business days prior to the Closing Date. On the Closing Date,
the Company shall have furnished to the Placement Agent a certificate, dated the
date hereof, of its Chief Financial Officer in the form set forth in Exhibit F
attached hereto.
 
(h)Subscription Agreements. The Company shall have entered into the Subscription
Agreements with each of the Purchasers and such agreements shall be in full
force and effect.
 
(i)Escrow Agreement. The Company shall have entered into the Escrow Agreement
and such agreement shall be in full force and effect.
 
(j)Lock-Up Agreement from Certain Securityholders of the Company. On or prior to
the date hereof, the Company shall have furnished to the Placement Agent an
agreement in the form of Exhibit D hereto from the persons listed on Exhibit C
hereto, and such agreement shall be in full force and effect on the Closing
Date.
 
21

--------------------------------------------------------------------------------


 
(k) Rule 462(b) Registration Statement. In the event that a Rule 462(b)
Registration Statement is filed in connection with the offering contemplated by
this Agreement, such Rule 462(b) Registration Statement shall have been filed
with the Commission on the date of this Agreement and shall have become
effective automatically upon such filing.
 
(k) Additional Documents. On or before the Closing Date, the Placement Agent and
counsel for the Placement Agent shall have received such information, documents
and opinions as they may reasonably request for the purposes of enabling them to
pass upon the issuance and sale of the Offered Shares as contemplated herein, or
in order to evidence the accuracy of any of the representations and warranties,
or the satisfaction of any of the conditions or agreements, herein contained;
and all proceedings taken by the Company in connection with the issuance and
sale of the Offered Shares as contemplated herein and in connection with the
other transactions contemplated by this Agreement shall be satisfactory in form
and substance to the Placement Agent and counsel for the Placement Agent.
 
If any condition specified in this Section 7 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Placement
Agent by notice to the Company at any time on or prior to the Closing Date,
which termination shall be without liability on the part of any party to any
other party, except that Section 5, Section 7 and Section 9 shall at all times
be effective and shall survive such termination.
 
Section 8. Reimbursement of Placement Agent’s Expenses. If this Agreement is
terminated by the Placement Agent pursuant to Section 7 or Section 11, or if the
sale of the Offered Shares on the Closing Date is not consummated because of any
refusal, inability or failure on the part of the Company to perform any
agreement herein or to comply with any provision hereof, the Company agrees to
reimburse the Placement Agent upon demand for all reasonable out-of-pocket
expenses that shall have been reasonably incurred by the Placement Agent in
connection with the proposed purchase and the offering and sale of the Offered
Shares, including but not limited to fees and disbursements of counsel, printing
expenses, travel expenses, postage, facsimile and telephone charges. 
 
Section 9. Indemnification.
 
(a) Indemnification of the Placement Agent. The Company agrees to indemnify and
hold harmless the Placement Agent, its officers and employees, affiliates,
members, agents, directors, officers and representatives, and each person, if
any, who controls the Placement Agent within the meaning of the Securities Act
or the Exchange Act (collectively the “Placement Agent Indemnified Parties,” and
each a “Placement Agent Indemnified Party”) against any loss, claim, damage,
liability or expense, as incurred, to which such Placement Agent Indemnified
Party may become subject, under the Securities Act, the Exchange Act, other
federal or state statutory law or regulation or at common law or otherwise
(including in settlement of any litigation, if such settlement is effected in
accordance with this Agreement), insofar as such loss, claim, damage, liability
or expense (or actions in respect thereof as contemplated below) arises out of
or is based upon (i) any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement, or any amendment thereto,
including any information deemed to be a part thereof pursuant to Rule 430B
under the Securities Act, or the omission or alleged omission therefrom of a
material fact required to be stated therein or necessary to make the statements
therein not misleading; or (ii) any untrue statement or alleged untrue statement
of a material fact contained in any preliminary prospectus, the Time of Sale
Prospectus, any free writing prospectus that the Company has used, referred to
or filed, or is required to file, pursuant to Rule 433(d) of the Securities Act
or the Prospectus (or any amendment or supplement thereto), or the omission or
alleged omission therefrom of a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; or (iii) any act or failure to act or any alleged act or
failure to act by the Placement Agent Indemnified Parties in connection with, or
relating in any manner to, the Shares or the offering contemplated hereby, and
which is included as part of or referred to in any loss, claim, damage,
liability or action arising out of or based upon any matter covered by clause
(i) or (ii) above, provided that the Company shall not be liable under this
clause (iii) to the extent that a court of competent jurisdiction shall have
determined by a final judgment that such loss, claim, damage, liability or
action resulted directly from any such acts or failures to act undertaken or
omitted to be taken by the Placement Agent through its bad faith or willful
misconduct; and to reimburse the Placement Agent Indemnified Parties for any and
all reasonable expenses (including the fees and disbursements of counsel chosen
by the Placement Agent) as such expenses are incurred by the Placement Agent or
such officer, employee or controlling person in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action; provided, however, that the foregoing indemnity
agreement shall not apply to any loss, claim, damage, liability or expense to
the extent, but only to the extent, arising out of or based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in
reliance upon and in conformity with written information furnished to the
Company by the Placement Agent expressly for use in the Registration Statement,
any preliminary prospectus, the Time of Sale Prospectus, any such free writing
prospectus or the Prospectus (or any amendment or supplement thereto), it being
understood and agreed that the only such information furnished by the Placement
Agent to the Company consists of the information described in subsection (b)
below; provided, further, that with respect to the preliminary prospectus only
and not any free writing prospectus or any other writing or instrument, the
foregoing indemnity agreement shall not inure to the benefit of the Placement
Agent Indemnified Parties from whom the person asserting any loss, claim,
damage, liability or expense purchased Offered Shares, if a copy of the Time of
Sale Prospectus or the Prospectus (in each case, as then amended or supplemented
if the Company shall have furnished any amendments or supplements thereto) was
not sent or given by or on behalf of the Placement Agent to such person, if
required by law so to have been delivered, at or prior to the written
confirmation of the sale of the Offered Shares to such person, and if the Time
of Sale Prospectus or the Prospectus (in each case, as so amended or
supplemented), as applicable, would have cured the defect giving rise to such
loss, claim, damage, liability or expense, unless such failure is the result of
noncompliance by the Company with Section 4(a) hereof. The indemnity agreement
set forth in this Section 9(a) shall be in addition to any liabilities that the
Company may otherwise have.
 
22

--------------------------------------------------------------------------------


 
(b) Indemnification of the Company, its Directors and Officers. The Placement
Agent agrees to indemnify and hold harmless the Company, each of its directors,
each of its officers who signed the Registration Statement and each person, if
any, who controls the Company within the meaning of the Securities Act or the
Exchange Act, against any loss, claim, damage, liability or expense, as
incurred, to which the Company, or any such director, officer or controlling
person may become subject, under the Securities Act, the Exchange Act, or other
federal or state statutory law or regulation, or at common law or otherwise
(including in settlement of any litigation, if such settlement is effected with
the written consent of the Placement Agent), insofar as such loss, claim,
damage, liability or expense (or actions in respect thereof as contemplated
below) arises out of or is based upon any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement, any
preliminary prospectus the Time of Sale Prospectus, any free writing prospectus
that the Company has used, referred to or filed, or is required to file,
pursuant to Rule 433(d) of the Securities Act or the Prospectus (or such
amendment or supplement thereto), or arises out of or is based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, in each case
to the extent, but only to the extent, that such untrue statement or alleged
untrue statement or omission or alleged omission was made in the Registration
Statement, such preliminary prospectus, the Time of Sale Prospectus, such free
writing prospectus that the Company has used, referred to or filed, or is
required to file, pursuant to Rule 433(d) of the Securities Act, the Prospectus
(or such amendment or supplement thereto), in reliance upon and in conformity
with written information furnished to the Company by the Placement Agent
expressly for use therein; and to reimburse the Company, or any such director,
officer or controlling person for any and all reasonable expenses (including the
fees and disbursements of counsel chosen by the Company, or any such director,
officer or controlling person, as applicable) as such expenses are incurred by
the Company, or any such director, officer or controlling person in connection
with investigating, defending, settling, compromising or paying any such loss,
claim, damage, liability, expense or action. The Company hereby acknowledges
that the only information that the Placement Agent has furnished to the Company
expressly for use in the Registration Statement, any preliminary prospectus, the
Time of Sale Prospectus, any free writing prospectus that the Company has filed,
or is required to file, pursuant to Rule 433(d) of the Securities Act or the
Prospectus (or any amendment or supplement thereto) are the statements set forth
in the last paragraph on the cover page of the Prospectus concerning the terms
of the offering by the Placement Agent and the statements concerning the
Placement Agent contained in the first paragraph under the caption “Plan of
Distribution”. The indemnity agreement set forth in this Section 9(b) shall be
in addition to any liabilities that the Placement Agent may otherwise have.
 
23

--------------------------------------------------------------------------------


 
(c) Notifications and Other Indemnification Procedures. Promptly after receipt
by an indemnified party under this Section 9 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 9, notify the indemnifying
party in writing of the commencement thereof, but the omission so to notify the
indemnifying party will not relieve it from any liability which it may have to
any indemnified party for contribution or otherwise than under the indemnity
agreement contained in this Section 9 or to the extent it is not materially
prejudiced as a proximate result of such failure. In case any such action is
brought against any indemnified party and such indemnified party seeks or
intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in, and, to the extent that it shall elect,
jointly with all other indemnifying parties similarly notified, by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
reasonably satisfactory to such indemnified party; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that a conflict may arise between the positions of the indemnifying party and
the indemnified party in conducting the defense of any such action or that there
may be legal defenses available to it and/or other indemnified parties which are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties. Upon receipt of notice
from the indemnifying party to such indemnified party of such indemnifying
party’s election so to assume the defense of such action and approval by the
indemnified party of counsel, the indemnifying party will not be liable to such
indemnified party under this Section 9 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof unless (i) the indemnified party shall have employed separate counsel in
accordance with the proviso to the preceding sentence (it being understood,
however, that the indemnifying party shall not be liable for the fees and
expenses of more than one separate counsel (together with local counsel),
representing the indemnified parties who are parties to such action) , which
counsel (together with any local counsel) for the indemnified parties shall be
selected by the Placement Agent (in the case of counsel for the indemnified
parties referred to in Section 9(a) above) or by the Company (in the case of
counsel for the indemnified parties referred to in Section 9(b) above)) or
(ii) the indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of the action, in each of which cases the fees and
expenses of counsel shall be at the expense of the indemnifying party and shall
be paid as they are incurred.
 
24

--------------------------------------------------------------------------------


 
(d) Settlements. The indemnifying party under this Section 9 shall not be liable
for any settlement of any proceeding effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
the indemnifying party agrees to indemnify the indemnified party against any
loss, claim, damage, liability or expense by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an indemnified
party shall have requested an indemnifying party to reimburse the indemnified
party for fees and expenses of counsel as contemplated by Section 9(c) hereof,
the indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by such indemnifying party of the
aforesaid request and (ii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request prior to the date of such
settlement. No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement, compromise or consent to the entry
of judgment in any pending or threatened action, suit or proceeding in respect
of which any indemnified party is or could have been a party and indemnity was
or could have been sought hereunder by such indemnified party, unless such
settlement, compromise or consent (i) includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such action, suit or proceeding and (ii) does not include a statement as to or
an admission of fault, culpability or any failure to act, by or on behalf of the
indemnified party.
 
Section 10. Contribution.If the indemnification provided for in Section 9 is for
any reason held to be unavailable to or otherwise insufficient to hold harmless
an indemnified party in respect of any losses, claims, damages, liabilities or
expenses referred to therein, then each indemnifying party shall contribute to
the aggregate amount paid or payable by such indemnified party, as incurred, as
a result of any losses, claims, damages, liabilities or expenses referred to
therein (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company, on the one hand, and the Placement Agent, on
the other hand, from the offering of the Offered Shares pursuant to this
Agreement or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company, on the one hand, and the Placement Agent, on the other
hand, in connection with the statements or omissions which resulted in such
losses, claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative benefits received by the Company, on the
one hand, and the Placement Agent, on the other hand, in connection with the
offering of the Offered Shares pursuant to this Agreement shall be deemed to be
in the same respective proportions as the total net proceeds from the offering
of the Offered Shares pursuant to this Agreement (after deducting the aggregate
placement agent’s fee but before deducting expenses) received by the Company,
and the aggregate placement agent’s fee received by the Placement Agent, in each
case as set forth on the front cover page of the Prospectus bear to the
aggregate public offering price of the Offered Shares as set forth on such
cover. The relative fault of the Company, on the one hand, and the Placement
Agent, on the other hand, shall be determined by reference to, among other
things, whether any such untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact relates to information
supplied by the Company, on the one hand, or the Placement Agent, on the other
hand, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.
 
25

--------------------------------------------------------------------------------


 
The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 9(c), any legal or other fees or
expenses reasonably incurred by such party in connection with investigating or
defending any action or claim. The provisions set forth in Section 9(c) with
respect to notice of commencement of any action shall apply if a claim for
contribution is to be made under this Section 10; provided, however, that no
additional notice shall be required with respect to any action for which notice
has been given under Section 9(c) for purposes of indemnification.
 
The Company and the Placement Agent agree that it would not be just and
equitable if contribution pursuant to this Section 10 were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to in this Section 10.
 
Notwithstanding the provisions of this Section 10, the Placement Agent shall not
be required to contribute any amount in excess of the aggregate placement
agent’s fee received by the Placement Agent in connection with the Offered
Shares. No person guilty of fraudulent misrepresentation (within the meaning of
Section 12(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 10, each Placement Agent Indemnified Party shall have the same
rights to contribution as the Placement Agent, and each director of the Company,
each officer of the Company who signed the Registration Statement, and each
person, if any, who controls the Company with the meaning of the Securities Act
and the Exchange Act shall have the same rights to contribution as the Company.
 
Section 11. Termination of this Agreement. Prior to the purchase of the Offered
Shares by the Purchasers on the Closing Date this Agreement may be terminated by
the Placement Agent by notice given to the Company if at any time: (i) trading
or quotation in any of the Company’s securities shall have been suspended or
limited by the Commission or by the Nasdaq Global Market, or trading in
securities generally on either the Nasdaq Stock Market or the New York Stock
Exchange shall have been suspended or limited, or minimum or maximum prices
shall have been generally established on any of such stock exchanges by the
Commission or the NASD; (ii) a general banking moratorium shall have been
declared by any of federal or New York; (iii) there shall have occurred any
outbreak or escalation of national or international hostilities or any crisis or
calamity, or any change in the United States or international financial markets,
or any substantial change or development involving a prospective substantial
change in United States’ or international political, financial or economic
conditions, as in the judgment of the Placement Agent is material and adverse
and makes it impracticable to market the Offered Shares in the manner and on the
terms described in the Time of Sale Prospectus or to enforce contracts for the
sale of securities; (iv) in the judgment of the Placement Agent there shall have
occurred any Material Adverse Change; or (v) the Company shall have sustained a
loss by strike, fire, flood, earthquake, accident or other calamity of such
character as in the judgment of the Placement Agent may interfere materially
with the conduct of the business and operations of the Company regardless of
whether or not such loss shall have been insured. Any termination pursuant to
this Section 11 shall be without liability on the part of (a) the Company to the
Placement Agent, except that the Company shall be obligated to reimburse the
expenses of the Placement Agent pursuant to Sections 5 and 8 hereof, (b)  the
Placement Agent to the Company, or (c) of any party hereto to any other party
except that the provisions of Section 9 and Section 10 shall at all times be
effective and shall survive such termination.
 
26

--------------------------------------------------------------------------------


 
Section 12. No Advisory or Fiduciary Relationship. The Company acknowledges and
agrees that (a) the purchase and sale of the Offered Shares by the Purchasers,
including the determination of the public offering price of the Offered Shares
and any related discounts and commissions, is an arm’s-length commercial
transaction between the Company, on the one hand, and the Placement Agent, on
the other hand, (b) in connection with the offering contemplated hereby and the
process leading to such transaction the Placement Agent is and has been acting
solely as a principal and is not the agent or fiduciary of the Company, or its
stockholders, creditors, employees or any other party, (c) the Placement
Agent has not assumed or will not assume an advisory or fiduciary responsibility
in favor of the Company with respect to the offering contemplated hereby or the
process leading thereto (irrespective of whether the Placement Agent has advised
or is currently advising the Company on other matters) and the Placement Agent
has no obligation to the Company with respect to the offering contemplated
hereby except the obligations expressly set forth in this Agreement, (d) the
Placement Agent and its respective affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Company, and
(e) the Placement Agent has not provided any legal, accounting, regulatory or
tax advice with respect to the offering contemplated hereby and the Company has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it deemed appropriate 
 
Section 13. Representations and Indemnities to Survive Delivery. The respective
indemnities, agreements, representations, warranties and other statements of the
Company, of its officers and of the Placement Agent set forth in or made
pursuant to this Agreement will remain in full force and effect, regardless of
any investigation made by or on behalf of the Placement Agent or the Company or
any of its or their partners, officers or directors or any controlling person,
as the case may be, and, anything herein to the contrary notwithstanding, will
survive delivery of and payment for the Offered Shares sold hereunder and any
termination of this Agreement.
 
Section 14. Notices. All communications hereunder shall be in writing and shall
be mailed, hand delivered or telecopied and confirmed to the parties hereto as
follows:
 
If to the Placement Agent:


Jefferies & Company, Inc.
520 Madison Avenue
New York, New York 10022
Facsimile: (212) 284-2280
Attention: General Counsel
 
27

--------------------------------------------------------------------------------


 
with a copy to:


Goodwin Procter LLP
Exchange Place
Boston, Massachusetts 02109
Facsimile: (617) 523-1231
Attention: Mitchell S. Bloom, Esq.


If to the Company:


Discovery Laboratories, Inc.
2600 Kelly Road, Suite 100
Warrington, Pennsylvania 18976
Facsimile: (215) 488-9557 
Attention: John G. Cooper


and


Dickstein Shapiro LLP
1177 Avenue of the Americas, 47th Floor
New York, New York 10036-2714
Facsimile: 212-299-8686
Attention: Ira L. Kotel, Esq.


Any party hereto may change the address for receipt of communications by giving
written notice to the others.
 
Section 15. Successors; Persons Entitled to Benefit of Agreement. This Agreement
will inure to the benefit of and be binding upon the parties hereto, and to the
benefit of the employees, officers and directors and controlling persons
referred to in Section 9 and Section 10, and in each case their respective
successors, and no other person will have any right or obligation hereunder.
This Agreement shall also inure to the benefit of the Purchasers, and each of
their respective successors and assigns, which shall be third party
beneficiaries hereof.
 
Section 16. Partial Unenforceability. The invalidity or unenforceability of any
Section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other Section, paragraph or provision hereof. If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.
 
Section 17. Governing Law Provisions. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York
applicable to agreements made and to be performed in such state. Any legal suit,
action or proceeding arising out of or based upon this Agreement or the
transactions contemplated hereby may be instituted in the federal courts of the
United States of America located in the Borough of Manhattan in the City of New
York or the courts of the State of New York in each case located in the Borough
of Manhattan in the City of New York (collectively, the “Specified Courts”), and
each party irrevocably submits to the exclusive jurisdiction (except for
proceedings instituted in regard to the enforcement of a judgment of any such
court, as to which such jurisdiction is non-exclusive) of such courts in any
such suit, action or proceeding. Service of any process, summons, notice or
document by mail to such party’s address set forth above shall be effective
service of process for any suit, action or other proceeding brought in any such
court. The parties irrevocably and unconditionally waive any objection to the
laying of venue of any suit, action or other proceeding in the Specified Courts
and irrevocably and unconditionally waive and agree not to plead or claim in any
such court that any such suit, action or other proceeding brought in any such
court has been brought in an inconvenient forum.
 
28

--------------------------------------------------------------------------------


 
Section 18. General Provisions. This Agreement constitutes the entire agreement
of the parties to this Agreement and supersedes all prior written or oral and
all contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof. This Agreement may be executed in two or
more counterparts, each one of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement may not be amended or modified unless in writing by all of the parties
hereto, and no condition herein (express or implied) may be waived unless waived
in writing by each party whom the condition is meant to benefit. The Table of
Contents and the Section headings herein are for the convenience of the parties
only and shall not affect the construction or interpretation of this Agreement.
 
Each of the parties hereto acknowledges that it is a sophisticated business
person who was adequately represented by counsel during negotiations regarding
the provisions hereof, including, without limitation, the indemnification
provisions of Section 9 and the contribution provisions of Section 10, and is
fully informed regarding said provisions. Each of the parties hereto further
acknowledges that the provisions of Sections 9 and 10 hereto fairly allocate the
risks in light of the ability of the parties to investigate the Company, its
affairs and its business in order to assure that adequate disclosure has been
made in the Registration Statement, any preliminary prospectus, the Time of Sale
Prospectus, each free writing prospectus and the Prospectus (and any amendments
and supplements thereto), as required by the Securities Act and the Exchange
Act.
 
[Remainder of Page Intentionally Left Blank.]
 
29

--------------------------------------------------------------------------------


 
Exhibit 10.1
 
 
If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

       
Very truly yours,
DISCOVERY LABORATORIES, INC.
 
   
   
    By:  
/s/ David Lopez
 

--------------------------------------------------------------------------------

Name: David Lopez   Title: EVP    


The foregoing Placement Agency Agreement is hereby confirmed and accepted by the
Placement Agent in New York, New York as of the date first above written.

                JEFFERIES & COMPANY, INC.                           By: 
/s/ Mark Sahler
       

--------------------------------------------------------------------------------

Name: Mark Sahler       Title: First Vice President      

 
[Signature Page to Placement Agency Agreement]
 

--------------------------------------------------------------------------------


 
SCHEDULE A
 
 
Schedule of Free Writing Prospectuses included in the Time of Sale Prospectus:
 
 
Filed Pursuant to Rule 433
Issuer Free Writing Prospectus dated December 7, 2007
Relating to Prospectus dated October 11, 2005
Registration No. 333-128929


 


Up to 10,000,000 Shares
 
Discovery Laboratories, Inc.
 
Common Stock
 
ISSUER FREE WRITING PROSPECTUS
 
Issuer:
 
Discovery Laboratories, Inc.
     
Ticker / Exchange:
 
DSCO / Nasdaq Global Market
     
Offering size:
 
Up to 10,000,000 shares
     
Public offering price:
 
$2.50
     
Net proceeds to Issuer:
 
We expect the net proceeds from this offering of common stock to be up to
approximately $23,590,000 after deducting the estimated placement agent’s fees
and estimated offering expenses.
     
Use of Proceeds:
 
Except as described in any prospectus supplement or post effective amendment, we
currently anticipate using the net proceeds from the sale of our common stock
primarily for:
 
·  Preparing for the anticipated U.S. commercial launch of Surfaxin® for
Respiratory Distress Syndrome in premature infants, including establishing our
own U.S. commercial sales and marketing organization specialized in neonatal and
pediatric indications, enhancing our medical affairs capabilities with medical
science liaison personnel deployed throughout the U.S. and enhancing our
manufacturing, compliance and regulatory capabilities;
 
·  Pursuing potential collaboration arrangements with international partners to
co-develop and/or co-commercialize our neonatal and pediatric pipeline for
Surfaxin and Aerosurf™, and potential world-wide strategic alliances for the
development and/or commercialization of our novel Surfaxin Replacement Therapy
(SRT) for respiratory conditions and disorders affecting adult patients;
 
·  Research, development and clinical trial activities associated with ongoing
development of Aerosurf, including development and manufacture of a
second-generation aerosolization system that will potentially be used in
anticipated Phase 2b/3 clinical trials for treatment of respiratory conditions
prevalent in the NICU and PICU and, if approved, in the commercial market;

 

--------------------------------------------------------------------------------


 

   
·  Clinical trial costs associated with conducting clinical trials in 2008 and
into 2009, including our ongoing Phase 2 and anticipated Phase 3 clinical trials
for Surfaxin for the treatment of Acute Respiratory Failure and our anticipated
Phase 2b/3 clinical trials for Surfaxin for the prevention of Bronchopulmonary
Dysplasia; and
 
·  Exploratory development of our aerosolized SRT platform in other disease
targets, such as Acute Lung Injury and Cystic Fibrosis.
 
The amounts and timing of the expenditures may vary significantly depending on
numerous factors, such as the progress of our research and development efforts,
technological advances and the competitive environment for Surfaxin and our
other SRT drug candidates and their intended uses. Pending the application of
the net proceeds, we are investing the proceeds in short-term, interest-bearing
instruments or other investment-grade securities.
     
Trade date:
 
December 7, 2007
     
Settlement date:
 
December 12, 2007
     
Placement Agent:
 
Jefferies & Company, Inc.

 
THE ISSUER HAS FILED A REGISTRATION STATEMENT (INCLUDING A PROSPECTUS) WITH THE
SEC FOR THE OFFERING TO WHICH THIS COMMUNICATION RELATES BEFORE YOU INVEST, YOU
SHOULD READ THE PROSPECTUS IN THAT REGISTRATION STATEMENT AND OTHER DOCUMENTS
THE ISSUER HAS FILED WITH THE SEC FOR MORE COMPLETE INFORMATION ABOUT THE ISSUER
AND THIS OFFERING. YOU MAY GET THESE DOCUMENTS FOR FREE BY VISITING EDGAR ON THE
SEC WEB SITE AT WWW.SEC.GOV. ALTERNATIVELY, THE ISSUER, THE PLACEMENT AGENT OR
ANY DEALER PARTICIPATING IN THE OFFERING WILL ARRANGE TO SEND YOU THE PROSPECTUS
IF YOU REQUEST IT BY CALLING TOLL-FREE 1-888-449-2342.
 

--------------------------------------------------------------------------------


 
EXHIBIT A
 
 
Opinion of corporate counsel for the Company to be delivered pursuant to
Section 7(d)(i) of the Placement Agency Agreement.
 
i. The Company validly exists under the laws of the State of Delaware, with
corporate power and authority to own, lease and operate its properties and to
conduct its business as described or incorporated by reference in the Prospectus
Supplement and to enter into and perform its obligations under the Placement
Agency Agreement and the Subscription Agreement.
 
ii. The Company is in good standing under the laws of the State of Delaware and
is qualified to do business and is in good standing as a foreign corporation in
the State of California and the Commonwealth of Pennsylvania.
 
iii. The authorized, issued and outstanding capital stock of the Company
(including the Shares) conforms to the descriptions thereof set forth or
incorporated by reference in the Prospectus Supplement.
 
iv. No stockholder of the Company or any other person has any preemptive right,
right of first refusal or other similar right to subscribe for or purchase
securities of the Company (i) arising by operation of the Restated Certificate
of Incorporation, as amended, or by-laws of the Company or the General
Corporation Law of the State of Delaware or (ii) to our knowledge, otherwise.
 
v. The Placement Agency Agreement and the Subscription Agreements have been duly
authorized, executed and delivered by the Company.
 
vi. The Shares to be purchased by the Purchasers from the Company have been duly
authorized for issuance and sale pursuant to the Subscription Agreements and,
when issued and delivered by the Company pursuant to the Subscription Agreements
against payment of the consideration set forth therein, will be validly issued,
fully paid and nonassessable.
 
vii. The Registration Statement has been declared effective by the Commission
under the Securities Act. To our knowledge, no stop order suspending the
effectiveness of either of the Registration Statement or the Rule 462(b)
Registration Statement, if any, has been issued under the Securities Act and no
proceedings for such purpose have been instituted or are pending or are
contemplated or threatened by the Commission. Any required filing of the
Prospectus and any supplement thereto pursuant to Rule 424(b) under the
Securities Act has been made in the manner and within the time period required
by such Rule 424(b).
 
viii. The statements (i) in the Time of Sale Prospectus under the captions “Risk
Factors--Provisions of our Restated Certificate of Incorporation, Shareholders
Rights Agreement and Delaware law could defer a change of our management which
could discourage or delay offers to acquire us,” “Preferred Stock” and “Common
Stock,” and (ii) in the Registration Statement in Item 15, in each case insofar
as such statements purport to describe matters of law or certain provisions of
documents, instruments, agreements, statutes or regulations referred to therein,
are accurate in all material respects.
 
A-1

--------------------------------------------------------------------------------


 
ix. To our knowledge, there are no legal or governmental actions, suits or
proceedings pending or threatened against the Company which are required to be
disclosed in the Registration Statement, other than those disclosed therein.
 
x. To our knowledge, there are no persons with registration or other similar
rights to have any debt or equity securities registered for sale under the
Registration Statement or included in the offering contemplated by the Placement
Agency Agreement, except for such rights as have been duly waived.
 
xi. The execution and delivery of the Placement Agency Agreement and the
Subscription Agreements by the Company, and the performance by the Company of
its obligations under such agreements (other than performance by the Company of
its indemnification obligations, as to which no opinion is rendered) will not
result in any(i) violation of the provisions of the Restated Certificate of
Incorporation, as amended, or by-laws of the Company; (ii) conflict with or
result in a breach of any of the terms and provisions of, or constitute a
default (or an event which with notice or lapse of time, or both, would
constitute a default) under, or result in the creation or imposition of any
lien, charge or encumbrance upon any property or assets of the Company or any of
its subsidiaries pursuant to, any of the agreements (the “Material Agreements”)
that are exhibits contained in filings made by the Company pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and
incorporated by reference in the Prospectus Supplement; or (iii) will not result
in any violation of any federal or New York law or, to our knowledge any
administrative regulation or administrative or court decree, applicable to the
Company.
 
xii. No consent, approval, authorization or other order of, or registration or
filing with, any court or other governmental or regulatory authority or agency,
is required for the consummation of the transactions contemplated by the
Placement Agency Agreement, except such as have been obtained or made by the
Company and are in full force and effect under the Securities Act, applicable
state securities or blue sky laws or The Nasdaq Global Market.
 
xiii. To our knowledge, the Company is not in violation of its Restated
Certificate of Incorporation, as amended, or in default under any of the
Material Agreements, except for such violation or default as would not,
individually or in the aggregate, result in a Material Adverse Change.
 
xiv. The Company is not, and assuming the accuracy of the section entitled “Use
of Proceeds” in the Prospectus Supplement, after receipt of payment for the
Shares will not be, an “investment company” within the meaning of the Investment
Company Act of 1940.
 
xv. Each document filed pursuant to the Exchange Act (other than the financial
statements and supporting schedules included therein, as to which no opinion
need be rendered) and incorporated or deemed to be incorporated by reference in
the Prospectus Supplement complied when so filed as to form in all material
respects with the Exchange Act.
 
In our role as special counsel to the Company in connection with the preparation
by the Company of the Registration Statement, the Prospectus, the Time of Sale
Prospectus and the Prospectus Supplement, we have participated in conferences
with officers and representatives of the Company, and counsel for the Placement
Agent, at which time the contents of the Registration Statement, the Prospectus,
the Time of Sale Prospectus and the Prospectus Supplement, and related matters
were discussed. The purpose of our professional engagement was not to establish
or confirm factual matters set forth in the Registration Statement, the
Prospectus, the Time of Sale Prospectus and/or the Prospectus Supplement. We
have not undertaken any obligation to verify independently any of the factual
matters set forth therein, including the documents incorporated by reference
therein, and any supplements or amendments thereto; moreover, many of the
determinations required to be made in the preparation of the Registration
Statement, the Prospectus, the Time of Sale Prospectus and/or the Prospectus
Supplement involve matters of a non-legal issue. On the basis of the facts that
we gained in the course of the foregoing and subject to the qualifications and
limitations set forth herein, we confirm to you that no facts came to our
attention that have caused us to believe that either (a) the Registration
Statement, at the time it became effective (including the information deemed to
be part of the Registration Statement at the time of effectiveness pursuant to
Rule 462, Rule 430B or Rule 434, if applicable), contained or incorporated by
reference any untrue statement of a material fact or omitted to state any
material fact necessary to make the statements therein not misleading, or (b)
the Prospectus, as of its date (or any amendment thereof or supplement thereto
made prior to the Closing Date as of the date of such amendment or supplement),
the Time of Sale Prospectus, as of 6:00 a.m. on December 7, 2007 (or any
amendment thereof or supplement thereto made prior to the Closing Date as of the
date of such amendment thereof or supplement thereto), or the Prospectus
Supplement, as of the date it was filed by the Company with the Commission and
as of the date and time of delivery of this letter, contained or incorporated by
reference any untrue statement of a material fact or omitted to state any
material fact necessary to make the statements therein not misleading in light
of the circumstances under which they were made.
 
A-2

--------------------------------------------------------------------------------


 
EXHIBIT B
 
 
Opinion of intellectual property counsel for the Company to be delivered
pursuant to Section 7(d)(ii) of the Placement Agency Agreement.
 
1. Having reviewed the information in the 2006 Form 10-K, the 2007 Forms 10-Q
and the 2007 Forms 8-K relating to U.S. patent matters under “Licensing
Arrangements; Patents and Proprietary Rights,” we believe that the information
contains accurate summaries of the patents licensed, or under option to license,
to the Company in all material respects and, to the extent that it constitutes
matters of law, summaries of legal matters or legal proceedings, or legal
conclusions, fairly presents in all material respects the information called for
with respect to such legal matters, documents and proceedings and fairly
summarizes in all material respects the matters referred to therein. We have
also reviewed the information in the Prospectus, the Prospectus Supplement, the
2006 Form 10-K, the 2007 Forms 10-Q and the 2007 Forms 8-K relating to U.S.
patent matters under “RISK FACTORS” or “Risks Related to Our Business,” as
enumerated above, and to the extent that the information constitutes matters of
law, summaries of legal matters or legal proceedings, or legal conclusions, we
believe it fairly presents in all material respects the information called for
with respect to such legal matters, documents and proceedings and fairly
summarizes in all material respects the matters referred to therein.
 
2. Having reviewed the claims of Company’s Licensed U.S. Patents, Optioned
Applications and Owned Applications: (i) we believe that each of the Licensed
U.S. Patents, Optioned Applications and Owned Applications claims patentable
subject matter; (ii) to our knowledge, without any searches having been
conducted or having been required to have been conducted and without having made
any further investigation of any kind for the purpose of preparing these
statements other than to confirm our belief with the Company, there are no legal
or governmental proceedings pending (other than normal proceedings relating to
the maintenance of the patents before appropriate government authorities)
relating to the Licensed U.S. Patents, the Optioned Applications or the Owned
Applications; and (iii) to our knowledge, no such material proceedings are
threatened or contemplated by governmental authorities or others.
 
3. Having reviewed the License Agreements, the Assignee Search Results and the
Assignments, without having reviewed the Company’s employment agreements and
without having made any further investigation of any kind for the purpose of
preparing these statements other than to confirm our belief with the Company
that inventors named on the Owned Applications are employees of the Company, we
believe that (i) the inventions described in the Licensed U.S. Patents, Optioned
Applications and Owned Applications are properly licensed or under option to
license to the company, or are assigned to or under obligation of assignment to
the Company; and (ii) the Company’s licensors possess record title to the
Licensed U.S. Patents or Optioned Applications, with the following notations.
(1) U.S. Patent 6,492,490 on its face names Ortho Pharmaceutical Corporation as
assignee. The Assignee Search did not identify a recorded assignment for this
patent, however the patent is stated on its face to be related as a divisional
of U.S. Patent 6,013,619, for which an assignment has been recorded, such that
it is reasonable to infer inclusion of U.S. Patent 6,492,490 in that assignment.
(2) An assignment for Owned Application 61/001,586 has not yet been executed.
(3) All Owned Applications except 61/001,586 are believed to be subject to a
security interest to Pharmbio Development, Inc., recorded November 2, 2006 at
Reel 018468, Frame 0530.
 
B-1

--------------------------------------------------------------------------------


 
4. We have no knowledge of any other facts that would preclude the Company from
having valid and enforceable license rights or clear title to the Company's
Licensed U.S. Patents, Optioned Applications and Owned Applications or any
foreign counterparts thereof. In addition, based solely on our review of the
licenses themselves and representations made by the Company, we believe that no
interests have been conveyed to third parties, and that the Company’s licenses
to the Licensed U.S. Patents and Optioned Applications and any foreign
counterparts thereof are exclusive to the Company, and that all assignments of
rights in connection with the Owned Applications, or all obligations to assign
rights in the Owned Applications, are solely to the Company.
 
5. We have no knowledge that the Company or the Company’s licensors have not
complied with the duty of candor and disclosure requirements with the PTO and
all other similar authorities around the world as appropriate, for each of the
Licensed U.S. Patents, Optioned Applications and Owned Applications, and foreign
counterparts thereof, and to the best of our knowledge, all pending Optioned
Applications and Owned Applications are in good standing, and none has been
finally rejected or abandoned.
 
6. We are not aware of any basis for a finding of unenforceability or invalidity
of any Licensed U.S. Patent, and to the best of our knowledge, without any
searches having been conducted or having been required to have been conducted
and without having made any further investigation of any kind for the purpose of
preparing these statements other than to confirm our belief with the Company,
neither the Company nor its licensors have received any notice of infringement
of or conflict with rights or claims of others with respect to any Intellectual
Property owned or used by the Company.
 
7. We have no knowledge of any patent rights of others that are or would be
infringed by specific products or processes referred to in the Prospectus, which
infringement, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would result in any material adverse effect on the
condition, financial or otherwise, or in the earnings, business or operations of
the Company.
 
8. Having reviewed the Patent Language contained in one or more of the
Prospectus, the Prospectus Supplement, the 2006 Form 10-K, the 2007 Forms 10-Q
and the 2007 Forms 8-K as listed hereinabove, we have no reason to believe that
the Patent Language, at the time it was filed with the SEC and as of the date
hereof, contained or incorporated by reference any untrue statement of a
material fact or omitted to state any material fact necessary to make the
statements therein not misleading in light of the circumstances under which they
were made.
 
9. We have no knowledge that the Company lacks or will be unable to obtain any
rights or licenses to use all Intellectual Property necessary for the conduct of
its business as now proposed to be conducted by the Company as described in the
Prospectus.
 
10. We have no knowledge of any asserted or unasserted claims of any persons
relating to the scope or ownership of the Licensed Patents, Optioned
Applications or Owned Applications, nor do we have any knowledge of any liens
having been filed against any of the Licensed Patents, Optioned Applications or
Owned Applications.
 
B-2

--------------------------------------------------------------------------------


 
EXHIBIT C
 


LIST OF PERSONS EXECUTING LOCK-UPS
 
W. Thomas Amick
Robert J. Capetola
John G. Cooper
Antonio Esteve
Max E. Link
David L. Lopez, Esq.
Herbert H. McDade, Jr.
Marvin E. Rosenthale
Kathyrn Cole
Charles F. Katzer
Kathleen McGowan
Thomas F. Miller
Robert Segal
Mary B. Templeton


C-1

--------------------------------------------------------------------------------


 
EXHIBIT D
 


LOCK-UP AGREEMENT


 
December __, 2007


Jefferies & Company, Inc.
520 Madison Avenue
New York, New York 10022


RE: Discovery Laboratories Inc. (the “Company”)


Ladies & Gentlemen:


The undersigned is an owner of record or beneficially of certain shares of
common stock, par value $.001 per share, of the Company (“Shares”) or securities
convertible into or exchangeable or exercisable for Shares. The Company proposes
to carry out a “registered direct” public offering of Shares (the “Offering”)
for which Jefferies & Company, Inc. (the “Representative”) will act as placement
agent. The undersigned recognizes that the Offering will be of benefit to the
undersigned and will benefit the Company by, among other things, raising
additional capital for its operations. The undersigned acknowledges that the
Representative is relying on the representations and agreements of the
undersigned contained in this letter agreement in carrying out its obligations
in connection with the Offering and in entering into a placement agency
agreement with the Company with respect to the Offering.


In consideration of the foregoing, the undersigned hereby agrees that the
undersigned will not (and will cause any spouse or immediate family member of
the spouse or the undersigned living in the undersigned’s household not to),
without the prior written consent of the Representative (which consent may be
withheld in its sole discretion), directly or indirectly, sell, offer, contract
or grant any option to sell (including without limitation any short sale),
pledge, transfer, establish an open “put equivalent position” within the meaning
of Rule 16a-1(h) under the Securities Exchange Act of 1934, as amended, or
otherwise dispose of any Shares, options or warrants to acquire Shares, or
securities exchangeable or exercisable for or convertible into Shares currently
or hereafter owned either of record or beneficially (as defined in Rule 13d-3
under the Securities Exchange Act of 1934, as amended) by the undersigned (or
such spouse or family member), or publicly announce an intention to do any of
the foregoing, for a period commencing on the date hereof and continuing through
the close of trading on the date 60 days after the date of the Prospectus (as
defined in the Placement Agency Agreement relating to the Offering to which the
Company is a party) (the “Lock-up Period”); provided, that if (i) during the
last 17 days of the Lock-up Period, the Company issues an earnings release or
material news or a material event relating to the Company occurs or (ii) prior
to the expiration of the Lock-up Period, the Company announces that it will
release earnings results during the 16-day period beginning on the last day of
the Lock-up Period, then in each case the Lock-up Period will be extended until
the expiration of the 18-day period beginning on the date of the issuance of the
earnings release or the occurrence of the material news or material event, as
applicable, unless the Representative waives, in writing, such extension, except
that such extension will not apply if, within three days prior to the expiration
of the Lock-up Period, the Company delivers a certificate, signed by the Chief
Financial Officer or Chief Executive Officer of the Company, certifying on
behalf of the Company that the Company’s Shares are “actively traded securities”
(as defined in Regulation M); provided, further, that the foregoing restrictions
shall not apply to:
 
D-1

--------------------------------------------------------------------------------


 
(A)  the transfer of any or all of the Shares owned by the undersigned, either
during the undersigned’s lifetime or upon death, by gift, will or intestate
succession to the immediate family of the undersigned or to a trust the
beneficiaries of which are exclusively the undersigned and/or a member or
members of his immediate family; provided, however, that in any such case, it
shall be a condition to such transfer that the transferee executes and delivers
to the Representative an agreement stating that the transferee is receiving and
holding the Shares subject to the provisions of this letter agreement, and there
shall be no further transfer of such Shares, except in accordance with this
letter agreement;


(B)  the sale of up to an aggregate of 200,000 Shares by the officers and
directors of the Company that have entered into agreements similar to this one
on the date hereof; or


(C)  the entering into, at any time after the closing of the Offering, a 10b5-1
plan if then permitted by the Company so long as there are no sales of Shares
under such plan during the Lock-Up Period (as may be extended pursuant to the
second paragraph hereof).


The undersigned shall provide at least one business day’s advance written notice
to the Company of any such proposed transaction in order to confirm compliance
with the foregoing conditions and limitations. The undersigned hereby
acknowledges and agrees that written notice of any extension of the Lock-up
Period pursuant to the preceding sentence will be delivered by the
Representative to the Company and that any such notice properly delivered will
be deemed to have been given to, and received by, the undersigned.


The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of Shares or securities convertible into or exchangeable or exercisable
for Shares held by the undersigned during the Lock-up Period except in
compliance with the foregoing restrictions.


With respect to the Offering only, the undersigned waives any registration
rights relating to registration under the Securities Act of any Shares owned
either of record or beneficially by the undersigned, including any rights to
receive notice of the Offering.


This agreement is irrevocable and will be binding on the undersigned and the
respective successors, heirs, personal representatives, and assigns of the
undersigned.
 
____________________________
Printed Name of Holder


By:_________________________
Signature


 
____________________________
Printed Name of Person Signing


(and indicate capacity of person signing if
signing as custodian, trustee, or on behalf
of an entity)


D-2

--------------------------------------------------------------------------------


 
EXHIBIT E
 

 
Chief Financial Officer’s Certificate
Pursuant to Section 7(a) of the Placement Agency Agreement




This Certificate is delivered to Jefferies & Company, Inc. (“Jefferies”), in its
capacity as the Placement Agent named in the Placement Agency Agreement dated as
of the date hereof (the “Placement Agency Agreement”), between Discovery
Laboratories, Inc., a Delaware corporation (the “Company”) and Jefferies. I,
John G. Cooper, Chief Financial Officer of the Company, hereby deliver this
certificate on behalf of the Company in connection with the offering of the
Offered Shares (the “Offering”). Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Placement Agency
Agreement.


Based on an examination of the Company’s financial records and schedules
undertaken by me or members of my staff who are responsible for the Company’s
financial and accounting records, and on our review of the minutes of the
Company’s Board of Directors and the Audit Committee, Compensation Committee and
Nominating and Corporate Governance Committee of the Board of Directors, I
hereby certify that I have reviewed the amounts identified and enumerated on the
copies of certain pages of contained or incorporated by reference in the
Registration Statement and the Time of Sale Prospectus attached hereto as
Exhibit A and have verified that such amounts are true and correct. Each such
amount has been derived from information maintained by the Company or otherwise
available to it.


The Placement Agent is entitled to rely upon this Certificate in conducting and
documenting its investigations of the affairs of the Company in connection with
the Offering.


[remainder of page intentionally blank]
 
E-1

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, I have hereunto signed my name on this ____ day of December,
2007.
 
 
DISCOVERY LABORATORIES, INC.
 
 
By:_______________________________
Name: John G. Cooper
Title: Chief Financial Officer
 
 


[Signature Page to CFO’s Certificate]


E-2

--------------------------------------------------------------------------------


 
EXHIBIT F
 

 
DISCOVERY LABORATORIES, INC.




Chief Financial Officer’s Certificate
Pursuant to Section 7(g) of the Placement Agency Agreement




This Certificate is delivered to Jefferies & Company, Inc. (“Jefferies”), in its
capacity as the Placement Agent named in the Placement Agency Agreement dated as
of December 7, 2007 (the “Placement Agency Agreement”), between Discovery
Laboratories, Inc., a Delaware corporation (the “Company”) and, Jefferies. I,
John G. Cooper, Chief Financial Officer of the Company, hereby deliver this
certificate on behalf of the Company in connection with the offering of the
Offered Shares (the “Offering”). Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Placement Agency
Agreement.


Reference is made to the certificate dated December 7, 2007 (the “December 7
Certificate”) with respect to the procedures carried out by myself or members of
my staff who are responsible for the Company’s financial and accounting records
with respect to certain information contained or incorporated by reference in
the Registration Statement and the Prospectus. I have reviewed the amounts
identified and enumerated on the copies of certain pages of contained or
incorporated by reference in the Registration Statement and the Prospectus
attached hereto as Exhibit A and have verified that such amounts are true and
correct. Each such amount has been derived from information maintained by the
Company or otherwise available to it.


I hereby reaffirm as of the date hereof, and as though made on the date hereof,
all statements made in the December 7 Certificate.


The Placement Agent is entitled to rely upon this Certificate in conducting and
documenting its investigations of the affairs of the Company in connection with
the Offering.


F-1

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, I have hereunto signed my name on this ___ day of December,
2007.
 
 
DISCOVERY LABORATORIES, INC.
 


By:_______________________________
Name: John G. Cooper
Title: Chief Financial Officer
 
 
 
[Signature Page to CFO’s Bring Down Certificate]


F-2

--------------------------------------------------------------------------------


 
EXHIBIT G
 
 
SUBSCRIPTION AGREEMENT


 
Discovery Laboratories, Inc.
2600 Kelly Road, Suite 100
Warrington, Pennsylvania 18976-3622


Gentlemen:


The undersigned (the “Investor”) hereby confirms its agreement with you as
follows:
 
1. This Subscription Agreement (this “Agreement”) is made as of the date set
forth below between Discovery Laboratories, Inc., a Delaware corporation (the
“Company”), and the Investor.
 
2. The Company has authorized the sale and issuance to certain investors of up
to an aggregate of 10,000,000 shares (each a “Share,” and collectively the
“Shares”) of its common stock, par value $.001 per share (the “Common Stock”),
subject to adjustment by the Company’s Board of Directors, or a committee
thereof, for a purchase price of $2.50 per Share (the “Purchase Price”).
 
3. The offering and sale of the Shares (the “Offering”) are being made pursuant
to (1) an effective Registration Statement on Form S-3 (including the Prospectus
contained therein (the “Base Prospectus”), the “Registration Statement”) filed
by the Company with the Securities and Exchange Commission (the “Commission”),
(2) if applicable, certain “free writing prospectuses” (as that term is defined
in Rule 405 under the Securities Act of 1933, as amended), that have or will be
filed with the Commission and delivered to the Investor on or prior to the date
hereof and (3) a Prospectus Supplement (the “Prospectus Supplement” and together
with the Base Prospectus, the “Prospectus”) containing certain supplemental
information regarding the Shares and terms of the Offering that will be filed
with the Commission and delivered to the Investor (or made available to the
Investor by the filing by the Company of an electronic version thereof with the
Commission) along with the Company’s counterpart to this Agreement.
 
4. The Company and the Investor agree that the Investor will purchase from the
Company and the Company will issue and sell to the Investor the Shares set forth
below for the aggregate purchase price set forth below. The Shares shall be
purchased pursuant to the Terms and Conditions for Purchase of Shares attached
hereto as Annex I and incorporated herein by this reference as if fully set
forth herein. The Investor acknowledges that the Offering is not being
underwritten by the placement agent (the “Placement Agent”) named in the
Prospectus Supplement and that there is no minimum offering amount.
 
5. The manner of settlement of the Shares purchased by the Investor shall be
determined by such Investor as follows (check one):
 
[____]
A.
Delivery by electronic book-entry at The Depository Trust Company (“DTC”),
registered in the Investor’s name and address as set forth below, and released
by Continental Stock Transfer & Trust Company, the Company’s transfer agent (the
“Transfer Agent”), to the Investor at the Closing (as defined in Section 3.1 of
Annex I hereto). NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS
AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL:

 
G-1

--------------------------------------------------------------------------------


 

   
(I)
DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED WITH
THE SHARES ARE MAINTAINED TO SET UP A DEPOSIT/WITHDRAWAL AT CUSTODIAN (“DWAC”)
INSTRUCTING THE TRANSFER AGENT TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE
SHARES, AND

 

 
(II)
REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE PURCHASE PRICE
FOR THE SHARES BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING ACCOUNT:

 
Deutsche Bank Trust Company Americas
ABA: 021001033
Account Name - Trust and Securities Services
Account Number - 01419647
F.C.T. - Discovery Labs/Jefferies and Co 62793
 
- OR -
 
[____]
B.
Delivery versus payment (“DVP”) through DTC (i.e., the Company shall deliver
Shares registered in the Investor’s name and address as set forth below and
released by the Transfer Agent to the Investor through DTC at the Closing
directly to the account(s) at Jefferies & Company, Inc. (“Jefferies”) identified
by the Investor and simultaneously therewith payment shall be made by Jefferies
by wire transfer to the Company). NO LATER THAN ONE (1) BUSINESS DAY AFTER THE
EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL:

 

 
(I)
NOTIFY JEFFERIES OF THE ACCOUNT OR ACCOUNTS AT JEFFERIES TO BE CREDITED WITH THE
SHARES BEING PURCHASED BY SUCH INVESTOR, AND

 

   
(II)
CONFIRM THAT THE ACCOUNT OR ACCOUNTS AT JEFFERIES TO BE CREDITED WITH THE SHARES
BEING PURCHASED BY THE INVESTOR HAVE A MINIMUM BALANCE EQUAL TO THE AGGREGATE
PURCHASE PRICE FOR THE SHARES BEING PURCHASED BY THE INVESTOR.

 
IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC OR DVP IN A TIMELY MANNER. IF THE INVESTOR DOES NOT
DELIVER THE AGGREGATE PURCHASE PRICE FOR THE SHARES OR DOES NOT MAKE PROPER
ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES MAY NOT BE DELIVERED
AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE CLOSING
ALTOGETHER.
 
G-2

--------------------------------------------------------------------------------


 
6. The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (b) it is
not a NASD member or an Associated Person (as such term is defined under the
NASD Membership and Registration Rules Section 1011) as of the Closing, and (c)
neither the Investor nor any group of Investors (as identified in a public
filing made with the Commission) of which the Investor is a part in connection
with the Offering of the Shares, acquired, or obtained the right to acquire, 20%
or more of the Common Stock (or securities convertible into or exercisable for
Common Stock) or the voting power of the Company on a post-transaction basis.
Exceptions:
 

--------------------------------------------------------------------------------

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)
 
7. The Investor represents that it has received (or otherwise had made available
to it by the filing by the Company of an electronic version thereof with the
Commission) the Base Prospectus, dated October 11, 2005, which is a part of the
Company’s Registration Statement, the documents incorporated by reference
therein, and any free writing prospectus (collectively, the “Disclosure
Package”), prior to or in connection with the receipt of this Agreement and the
Prospectus Supplement (or the filing by the Company of an electronic version
thereof with the Commission) along with the Company’s counterpart to this
Agreement.
 
8. No offer by the Investor to buy Shares will be accepted and no part of the
Purchase Price will be delivered to the Company until the Company has accepted
such offer by countersigning a copy of this Agreement, and any such offer may be
withdrawn or revoked by the Investor, without obligation or commitment of any
kind, at any time prior to the Company (or the Placement Agent on behalf of the
Company) sending (orally, in writing, or by electronic mail) notice of its
acceptance of such offer. An indication of interest will involve no obligation
or commitment of any kind until this Agreement is accepted and countersigned by
or on behalf of the Company.
 
G-3

--------------------------------------------------------------------------------


 
Number of Share:_________________________________
 
Purchase Price Per Share: $__________________________
 
Aggregate Purchase Price: $_________________________


 
Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.


 
Dated as of: _____________ __, 2007
 


__________________________
INVESTOR
 
By:___________________________
Print Name:_____________________
Title:__________________________
Address:_______________________
______________________________
 
 




Agreed and Accepted
this ___ day of _________________, 2007:


 
DISCOVERY LABORATORIES, INC.
 


By:___________________________
Print Name
Title:
 
G-4

--------------------------------------------------------------------------------


 
ANNEX I
 
TERMS AND CONDITIONS FOR PURCHASE OF SHARES
 
1. Authorization and Sale of the Shares. Subject to the terms and conditions of
this Agreement, the Company has authorized the sale of the Shares.
 
2. Agreement to Sell and Purchase the Shares; Placement Agent.
 
2.1 At the Closing, the Company will sell to the Investor, and the Investor will
purchase from the Company, upon the terms and conditions set forth herein, the
number of Shares set forth on the last page of the Agreement to which these
Terms and Conditions for Purchase of Shares are attached as Annex I (the
“Signature Page”) for the aggregate purchase price therefor set forth on the
Signature Page.
 
2.2 The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Shares to them. The Investor and the Other
Investors are hereinafter sometimes collectively referred to as the “Investors,”
and this Agreement and the Subscription Agreements executed by the Other
Investors are hereinafter sometimes collectively referred to as the
“Agreements.” 


2.3 Investor acknowledges that the Company has agreed to pay Jefferies &
Company, Inc. (the “Placement Agent”) a fee (the “Placement Fee”) in respect of
the sale of Shares to the Investor.


2.4 The Company has entered into a Placement Agency Agreement, dated December 7,
2007 (the “Placement Agreement”), with the Placement Agent that contains certain
representations, warranties, covenants and agreements of the Company that may be
relied upon by the Investor, which shall be a third party beneficiary thereof.


3. Closings and Delivery of the Shares and Funds.
 
3.1 Closing. The completion of the purchase and sale of the Shares (the
“Closing”) shall occur at a place and time (the “Closing Date”) to be specified
by the Company and the Placement Agent, and of which the Investors will be
notified in advance by the Placement Agent, in accordance with Rule 15c6-1
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”). At the Closing, (a) the Company shall cause the Transfer Agent to deliver
to the Investor the number of Shares set forth on the Signature Page registered
in the name of the Investor or, if so indicated on the Investor Questionnaire
attached hereto as Exhibit A, in the name of a nominee designated by the
Investor and (b) the aggregate purchase price for the Shares being purchased by
the Investor will be delivered by or on behalf of the Investor to the Company.
 
3.2 Conditions to the Company’s Obligations. (a) The Company’s obligation to
issue and sell the Shares to the Investor shall be subject to: (i) the receipt
by the Company of the purchase price for the Shares being purchased hereunder as
set forth on the Signature Page and (ii) the accuracy of the representations and
warranties made by the Investor and the fulfillment of those undertakings of the
Investor to be fulfilled prior to the Closing Date.
 

--------------------------------------------------------------------------------


 
(b) Conditions to the Investor’s Obligations. The Investor’s obligation to
purchase the Shares will be subject to the accuracy of the representations and
warranties made by the Company and the fulfillment of those undertakings of the
Company to be fulfilled prior to the Closing Date, including without limitation,
those contained in the Placement Agreement, and to the condition that the
Placement Agent shall not have: (a) terminated the Placement Agreement pursuant
to the terms thereof or (b) determined that the conditions to the closing in the
Placement Agreement have not been satisfied. The Investor’s obligations are
expressly not conditioned on the purchase by any or all of the Other Investors
of the Shares that they have agreed to purchase from the Company.


3.3 Delivery of Funds.


(a) Delivery by Electronic Book-Entry at The Depository Trust Company. If the
Investor elects to settle the Shares purchased by such Investor through delivery
by electronic book-entry at DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
remit by wire transfer the amount of funds equal to the aggregate purchase price
for the Shares being purchased by the Investor to the following account
designated by the Company and the Placement Agent pursuant to the terms of that
certain Escrow Agreement (the “Escrow Agreement”) dated as of December 7, 2007,
by and among the Company, the Placement Agent and Deutsche Bank Trust Company
Americas (the “Escrow Agent”):


Deutsche Bank Trust Company Americas
ABA: 021001033
Account Name - Trust and Securities Services
Account Number - 01419647
F.C.T. - Discovery Labs/Jefferies and Co 62793
 
Such funds shall be held in escrow until the Closing and delivered by the Escrow
Agent on behalf of the Investors to the Company upon the satisfaction, in the
sole judgment of Jefferies, of the conditions set forth in Section 3.2(b)
hereof. The Placement Agent shall have no rights in or to any of the escrowed
funds, unless the Placement Agent and the Escrow Agent are notified in writing
by the Company in connection with the Closing that a portion of the escrowed
funds shall be applied to the Placement Fee. The Company agrees to indemnify and
hold the Escrow Agent harmless from and against any and all losses, costs,
damages, expenses and claims (including, without limitation, court costs and
reasonable attorneys fees) (“Losses”) arising under this Section 3.3 or
otherwise with respect to the funds held in escrow pursuant hereto or arising
under the Escrow Agreement, unless it is finally determined that such Losses
resulted directly from the willful misconduct or gross negligence of the Escrow
Agent. Anything in this Agreement to the contrary notwithstanding, in no event
shall the Escrow Agent be liable for any special, indirect or consequential loss
or damage of any kind whatsoever (including but not limited to lost profits),
even if the Escrow Agent has been advised of the likelihood of such loss or
damage and regardless of the form of action.


Investor shall also furnish to Jefferies a completed W-9 form (or, in the case
of an Investor who is not a United States citizen or resident, a W-8 form).


(b) Delivery Versus Payment through The Depository Trust Company. If the
Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
confirm that the account or accounts at Jefferies to be credited with the Shares
being purchased by the Investor have a minimum balance equal to the aggregate
purchase price for the Shares being purchased by the Investor.
 
- A - 2 -

--------------------------------------------------------------------------------


 
3.4 Delivery of Shares.


(a) Delivery by Electronic Book-Entry at The Depository Trust Company. If the
Investor elects to settle the Shares purchased by such Investor through delivery
by electronic book-entry at DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
direct the broker-dealer at which the account or accounts to be credited with
the Shares being purchased by such Investor are maintained, which broker/dealer
shall be a DTC participant, to set up a Deposit/Withdrawal at Custodian (“DWAC”)
instructing Continental Stock Transfer & Trust Company, the Company’s transfer
agent, to credit such account or accounts with the Shares by means of an
electronic book-entry delivery. Such DWAC shall indicate the settlement date for
the deposit of the Shares, which date shall be provided to the Investor by
Jefferies. Simultaneously with the delivery to the Company by the Escrow Agent
of the funds held in escrow pursuant to Section 3.3 above, the Company shall
direct its transfer agent to credit the Investor’s account or accounts with the
Shares pursuant to the information contained in the DWAC.


(b) Delivery Versus Payment through The Depository Trust Company. If the
Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
notify Jefferies of the account or accounts at Jefferies to be credited with the
Shares being purchased by such Investor. On the Closing Date, the Company shall
deliver the Shares to the Investor through DTC directly to the account or
accounts at Jefferies identified by Investor and simultaneously therewith
payment shall be made by Jefferies by wire transfer to the Company.


4. Representations, Warranties and Covenants of the Investor.
 
The Investor represents and warrants to, and agrees with, the Company and the
Placement Agent that:
 
- A - 3 -

--------------------------------------------------------------------------------


 
4.1 The Investor (a) is knowledgeable, sophisticated and experienced in making,
and is qualified to make decisions with respect to, investments in shares
presenting an investment decision like that involved in the purchase of the
Shares, including investments in securities issued by the Company and
investments in comparable companies, (b) has answered all questions on the
Signature Page and the Investor Questionnaire for use in preparation of the
Prospectus Supplement and the answers thereto are true and correct as of the
date hereof and will be true and correct as of the Closing Date and (c) in
connection with its decision to purchase the number of Shares set forth on the
Signature Page, has received and is relying solely upon the Disclosure Package
and the documents incorporated by reference therein.
 
4.2 The Investor acknowledges that (a) no action has been or will be taken in
any jurisdiction outside the United States by the Company or the Placement Agent
that would permit an offering of the Shares, or possession or distribution of
offering materials in connection with the issue of the Shares in any
jurisdiction outside the United States where action for that purpose is
required, (b) if the Investor is outside the United States, it will comply with
all applicable laws and regulations in each foreign jurisdiction in which it
purchases, offers, sells or delivers Shares or has in its possession or
distributes any offering material, in all cases at its own expense and (c) the
Placement Agent is not authorized to make and has not made any representation,
disclosure or use of any information in connection with the issue, placement,
purchase and sale of the Shares, except as set forth or incorporated by
reference in the Base Prospectus or the Prospectus Supplement.
 
4.3 The Investor acknowledges that (a) the Investor has full right, power,
authority and capacity to enter into this Agreement and to consummate the
transactions contemplated hereby and has taken all necessary action to authorize
the execution, delivery and performance of this Agreement, and (b) this
Agreement constitutes a valid and binding obligation of the Investor enforceable
against the Investor in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and except as to the enforceability of any rights to
indemnification or contribution that may be violative of the public policy
underlying any law, rule or regulation (including any federal or state
securities law, rule or regulation).
 
4.4 The Investor understands that nothing in this Agreement, the Prospectus or
any other materials presented to the Investor in connection with the purchase
and sale of the Shares constitutes legal, tax or investment advice. The Investor
has consulted such legal, tax and investment advisors as it, in its sole
discretion, has deemed necessary or appropriate in connection with its purchase
of Shares.
 
4.5 Since the date on which the Placement Agent first contacted such Investor
about the Offering, the Investor has not engaged in any transactions in the
securities of the Company (including, without limitation, any Short Sales (as
defined below) involving the Company’s securities). Each Investor covenants that
it will not engage in any transactions in the securities of the Company
(including Short Sales) prior to the time that the transactions contemplated by
this Agreement are publicly disclosed. Each Investor agrees that it will not use
any of the Shares acquired pursuant to this Agreement to cover any short
position in the Common Stock if doing so would be in violation of applicable
securities laws. For purposes hereof, “Short Sales” include, without limitation,
all “short sales” as defined in Rule 200 promulgated under Regulation SHO under
the Exchange Act, whether or not against the box, and all types of direct and
indirect stock pledges, forward sales contracts, options, puts, calls, short
sales, swaps, “put equivalent positions” (as defined in Rule 16a-1(h) under the
Exchange Act) and similar arrangements (including on a total return basis), and
sales and other transactions through non-US broker dealers or foreign regulated
brokers.
 
- A - 4 -

--------------------------------------------------------------------------------


 
5. Survival of Representations, Warranties and Agreements; Third Party
Beneficiary. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of this Agreement, the delivery to the Investor of the Shares being
purchased and the payment therefor. The Placement Agent shall be a third party
beneficiary with respect to the representations, warranties and agreements of
the Investor in Section 4 hereof.
 
6. Notices. All notices, requests, consents and other communications hereunder
will be in writing, will be mailed (a) if within the domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile or (b) if delivered from
outside the United States, by International Federal Express or facsimile, and
will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed, (iii)
if delivered by International Federal Express, two business days after so mailed
and (iv) if delivered by facsimile, upon electric confirmation of receipt and
will be delivered and addressed as follows:
 

(a)  
if to the Company, to:
 
Discovery Laboratories, Inc.
2600 Kelly Road, Suite 100
Warrington, Pennsylvania 18976-3622
Attention: David Lopez, Esq.
Facsimile: (215) 488-9557


 
with copies to:
 
Goodwin Procter, LLP
53 State Street
Boston, MA 02109
Attention: Mitchell S. Bloom, Esq.
Facsimile: (617) 523-1231

 
(b) if to the Investor, at its address on the Signature Page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.
 
7. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.
 
8. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.
 
- A - 5 -

--------------------------------------------------------------------------------


 
9. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.
 
10. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.
 
11. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other parties. The Company and the Investor acknowledge and agree that the
Company shall deliver its counterpart to the Investor along with the Prospectus
Supplement (or the filing by the Company of an electronic version thereof with
the Commission).
 
12. Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s counterpart to this Agreement, together with
the Prospectus Supplement (or the filing by the Company of an electronic version
thereof with the Commission), shall constitute written confirmation of the
Company’s sale of Shares to such Investor.
 
13. Press Release. The Company and the Investor agree that the Company shall
issue a press release disclosing the material terms of the Offering prior to the
opening of the financial markets in New York City on the business day
immediately after the date hereof.
 
14. Termination. In the event that the Placement Agreement is terminated by the
Placement Agent pursuant to the terms thereof, this Agreement shall terminate
without any further action on the part of the parties hereto.
 
- A - 6 -

--------------------------------------------------------------------------------


 
Exhibit A
 
DISCOVERY LABORATORIES, INC.
 
INVESTOR QUESTIONNAIRE
 
Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:

 
1. The exact name that your Shares are to be registered in. You may use a
nominee name if appropriate:
         
2. The relationship between the Investor and the registered holder listed in
response to item 1 above:
         
3. The mailing address of the registered holder listed in response to item 1
above:
         
4. The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:
         
5. Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):
         
6. DTC Participant Number:
         
7. Name of Account at DTC Participant being credited with the Shares:
         
8. Account Number at DTC Participant being credited with the Shares:
   




--------------------------------------------------------------------------------


 